


Exhibit 10.1


EMPLOYEE MATTERS AGREEMENT


Dated as of July 30, 2014


by and among


The E.W. Scripps Company,
Desk Spinco, Inc.,
Desk NP Operating, LLC,
Journal Communications, Inc.,
Boat Spinco, Inc., and
Boat NP Newco, Inc.




--------------------------------------------------------------------------------




ARTICLE I
 
DEFINITIONS
 
7


 
 
 
 
 
 
 
SECTION 1.01
 
In General
 
7


SECTION 1.02
 
Definitions
 
7


SECTION 1.03
 
General Interpretive Principles
 
16


 
 
 
 
 
 
 
ARTICLE II
 
GENERAL PRINCIPLES
 
17


 
 
 
 
 
 
 
SECTION 2.01
 
Scripps Employee Matters
 
17


SECTION 2.02
 
Journal Employee Matters
 
19


SECTION 2.03
 
No Third Party Beneficiaries
 
21


SECTION 2.04
 
Reimbursements
 
21


SECTION 2.05
 
Transition Period Services
 
21


 
 
 
 
 
 
 
ARTICLE III
 
QUALIFIED DEFINED BENEFIT PLANS
 
22


 
 
 
 
 
 
 
SECTION 3.01
 
Scripps Retirement Plan
 
22


SECTION 3.02
 
Scripps Property Plans
 
22


SECTION 3.03
 
Journal Retirement Plan
 
22


SECTION 3.04
 
Multiemployer Pension Plans
 
23


 
 
 
 
 
 
 
ARTICLE IV
 
QUALIFIED DEFINED CONTRIBUTION PLANS
 
24


 
 
 
 
 
 
 
SECTION 4.01
 
As of the Closing Date and During the Transition Period
 
24


SECTION 4.02
 
Account Balance Transfer Rules
 
25


 
 
 
 
 
 
 
ARTICLE V
 
HEALTH AND WELFARE PLANS
 
26


 
 
 
 
 
 
 
SECTION 5.01
 
Health and Welfare Plans Maintained by Journal Prior to the Closing Date
 
26


SECTION 5.02
 
Health and Welfare Plans Maintained by Scripps Prior to the Closing Date
 
26


SECTION 5.03
 
Establishment of the Newco Welfare Plans as of the Closing Date
 
26


SECTION 5.04
 
Scripps Welfare Plans After Closing
 
27


SECTION 5.05
 
Reimbursement Account Plans
 
29


SECTION 5.06
 
COBRA
 
29


SECTION 5.07
 
Liabilities
 
29


SECTION 5.08
 
Health Savings Accounts (“HSAs”) as of the Closing Date
 
31


SECTION 5.09
 
Paid Time-Off Benefits/Sick Pay/Vacation
 
31


 
 
 
 
 
 
 
ARTICLE VI
 
NONQUALIFIED PLANS
 
32


 
 
 
 
 
 
 
SECTION 6.01
 
Scripps Nonqualified Plans
 
32









--------------------------------------------------------------------------------




SECTION 6.02
 
Journal Nonqualified Plans
 
33


SECTION 6.03
 
Scripps Transition Credit Plan
 
34


SECTION 6.04
 
Impact of Transactions
 
34


 
 
 
 
 
 
 
ARTICLE VII
 
LONG-TERM INCENTIVE AWARDS
 
34


 
 
 
 
 
 
 
SECTION 7.01
 
Long-Term Incentive Awards
 
34


SECTION 7.02
 
Treatment of Scripps Options
 
34


SECTION 7.03
 
Treatment of Journal SARs
 
35


SECTION 7.04
 
Treatment of Scripps Restricted Share Units
 
36


SECTION 7.05
 
Treatment of Journal Restricted Shares
 
37


SECTION 7.06
 
Treatment of Journal Performance Units
 
37


SECTION 7.07
 
Treatment of Scripps Phantom Stock Units
 
38


SECTION 7.08
 
Journal Share Plans
 
38


 
 
 
 
 
 
 
ARTICLE VIII
 
ADDITIONAL COMPENSATION ACTIONS
 
39


 
 
 
 
 
 
 
SECTION 8.01
 
Incentive Awards
 
39


SECTION 8.02
 
Employee Stock Purchase Plans
 
40


SECTION 8.03
 
Scripps Senior Executive Change in Control Plan
 
41


SECTION 8.04
 
Scripps Executive Severance Plan
 
41


SECTION 8.05
 
Scripps Retention Plan for General Managers and Publishers
 
42


SECTION 8.06
 
Journal Severance and Retention Plan
 
42


SECTION 8.07
 
Retention, Severance Pay Programs, Agreements, Practices, Policies or Procedures
 
43


SECTION 8.08
 
Individual Arrangements
 
44


SECTION 8.09
 
Effect of the Transactions on Severance
 
45


SECTION 8.10
 
Adoption of Equity Incentive Plans by Newco
 
45


SECTION 8.11
 
Employment Tax Reporting Responsibility
 
45


SECTION 8.12
 
Section 409A of the Code
 
45


 
 
 
 
 
 
 
ARTICLE IX
 
WORKERS’ COMPENSATION LIABILITIES
 
46


 
 
 
 
 
 
 
SECTION 9.01
 
Pre-Closing Date Claims
 
46


SECTION 9.02
 
Post-Closing Date Claims
 
46


SECTION 9.03
 
Independent Contractors
 
46


SECTION 9.04
 
Cooperation
 
46


SECTION 9.05
 
Reimbursements for Newspaper Leave Employees
 
46


 
 
 
 
 
 
 





--------------------------------------------------------------------------------




ARTICLE X
 
INDEMNIFICATION
 
46


 
 
 
 
 
 
 
SECTION 10.01
 
Indemnification by Newco
 
46


SECTION 10.02
 
Indemnification by Scripps
 
46


SECTION 10.03
 
Indemnification Procedures
 
47


SECTION 10.04
 
Calculation of Damages
 
48


SECTION 10.05
 
Survival of Indemnities
 
48


SECTION 10.06
 
Remedies Cumulative
 
48


 
 
 
 
 
 
 
ARTICLE XI
 
GENERAL AND ADMINISTRATIVE
 
48


 
 
 
 
 
 
 
SECTION 11.01
 
Sharing Of Information
 
48


SECTION 11.02
 
Reasonable Efforts/Cooperation
 
49


SECTION 11.03
 
Employer Rights
 
49


SECTION 11.04
 
Non-Termination of Employment; No Third-Party Beneficiaries
 
49


SECTION 11.05
 
Consent of Third Parties
 
50


SECTION 11.06
 
Union Negotiations
 
50


SECTION 11.07
 
Access to Employees
 
50


SECTION 11.08
 
Beneficiary Designation/Release of Information/Right to Reimbursement
 
50


SECTION 11.09
 
Effect of Broadcast Merger
 
51


 
 
 
 
 
 
 
ARTICLE XII
 
MISCELLANEOUS
 
51


 
 
 
 
 
 
 
SECTION 12.01
 
Relationship of Parties
 
51


SECTION 12.02
 
Affiliates
 
51


SECTION 12.03
 
Notices
 
51


SECTION 12.04
 
Entire Agreement
 
52


SECTION 12.05
 
Waiver
 
52


SECTION 12.06
 
Amendment
 
52


SECTION 12.07
 
Governing Law and Submission to Jurisdiction; Waivers
 
52


SECTION 12.08
 
Headings
 
53


SECTION 12.09
 
Counterparts
 
53


SECTION 12.10
 
No Assignment; Binding Effect
 
53


SECTION 12.11
 
Severability
 
53


 
 
 
 
 
 
 
ARTICLE XIII
 
DISPUTE RESOLUTION
 
53


 
 
 
 
 
 
 
SECTION 13.01
 
General
 
53


SECTION 13.02
 
Initiation
 
53


SECTION 13.03
 
Arbitration Request
 
54


SECTION 13.04
 
Injunctive Relief
 
54







Exhibits


Journal Welfare Plans
Exhibit A
Scripps Welfare Plans
Exhibit B
Scripps Retiree Medical Program
Exhibit C
Journal Retiree Medical Program
Exhibit D





--------------------------------------------------------------------------------




EMPLOYEE MATTERS AGREEMENT


THIS EMPLOYEE MATTERS AGREEMENT (this “Agreement”), dated July 30, 2014, is by
and among The E.W. Scripps Company, an Ohio corporation (“Scripps”), Desk
Spinco, Inc., a Wisconsin corporation (“Scripps Spinco”), Desk NP Operating,
LLC, a Wisconsin limited liability company and wholly owned subsidiary of
Scripps Spinco (“SNOC”), Journal Communications, Inc., a Wisconsin corporation
(“Journal”), Boat Spinco, Inc., a Wisconsin corporation (“Journal Spinco”), and
Boat NP Newco, Inc., a Wisconsin corporation (“Newco”).


WHEREAS, the Board of Directors of Scripps has determined that it is advisable
and in the best interests of Scripps and its shareholders to separate the
Scripps Newspaper Business pursuant to the Scripps Newspaper Distribution, and
the Board of Directors of Journal has determined that it is advisable and in the
best interests of Journal and its shareholders to separate the Journal Newspaper
Business pursuant to the Journal Newspaper Distribution, in each case on the
terms and for the reasons set forth in the MTA;


WHEREAS, the Board of Directors of Scripps has determined that it is advisable
and in the best interests of Scripps and its shareholders to effect the Scripps
Newspaper Merger immediately following the Scripps Newspaper Distribution, on
the terms set forth in the MTA;


WHEREAS, the Board of Directors of Journal has determined that it is advisable
and in the best interests of Journal and its shareholders to effect the Journal
Newspaper Merger immediately following the Journal Newspaper Distribution, on
the terms set forth in the MTA;


WHEREAS, the Boards of Directors of Scripps and Journal have determined that it
is advisable and in the respective best interests of Scripps and Journal and
their respective shareholders to effect the Broadcast Merger immediately
following the Newspaper Mergers, on the terms set forth in the MTA; and


WHEREAS, pursuant to the MTA, the Parties have agreed to enter into this
Agreement for the purpose of allocating Assets, Liabilities and responsibilities
with respect to certain employee compensation and benefit plan programs and
arrangements, and certain employment matters between and among them.


NOW, THEREFORE, in consideration of the premises and of the respective
agreements and covenants contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, agree as follows:


ARTICLE I
DEFINITIONS


SECTION 1.01    In General.  Capitalized terms used herein without definition
shall have the meanings assigned to them in the MTA.


SECTION 1.02    Definitions.  As used in this Agreement, the following terms
shall have the meanings set forth below:
“Active Transferring Journal Employee” means a Transferring Journal Employee
who, as of immediately prior to the Journal Newspaper Distribution, is then a
current employee of Journal or its Subsidiaries, except any employee on a Leave
of Absence.   A Transferring Journal Employee shall become an Active
Transferring Journal Employee upon coming off such Leave of Absence.


“Active Transferring Scripps Employee” means a Transferring Scripps Employee
who, as of immediately prior to the Scripps Newspaper Distribution, is then a
current employee of Scripps or its Subsidiaries, except any employee on a Leave
of Absence.   A Transferring Scripps Employee shall become an Active
Transferring Scripps Employee upon coming off such Leave of Absence.


“Agreement” shall have the meaning ascribed thereto in the preamble to this
Agreement, including all the exhibits and schedules hereto, and all amendments
made hereto from time to time.


“Asserted Liability” shall have the meaning ascribed thereto in Section 10.03 of
this Agreement.


“Claim” shall have the meaning ascribed thereto in Section 10.03 of this
Agreement.






--------------------------------------------------------------------------------




“Designated Participant” means a Former Scripps Employee or Transferring Scripps
Employee whose employment terminates between the date hereof and the Closing
Date in connection with the Transactions, as determined by Scripps in its sole
discretion, and who has been designated by Scripps as a Designated Participant
on Section 1.01 of the Schedules hereto, as such Schedule may be updated from
time to time prior to the Closing Date, under the heading “Designated
Participants”.


“DOL” means the United States Department of Labor.


“Former Journal Employee” means, (a) as of the Closing Date, any former employee
of Journal or a Subsidiary or Affiliate of Journal, including retired, deferred
vested, non-vested and other inactive terminated individuals, and (b) after the
Closing Date, any employee of Scripps Broadcast Surviving LLC or a Subsidiary or
Affiliate of Scripps Broadcast Surviving LLC, whose employment therewith
terminates after the Closing Date for any reason.  Notwithstanding the
foregoing, a Transferring Journal Employee shall not be a “Former Journal
Employee.”


“Former Journal Nonqualified Plan Participants” shall have the meaning ascribed
thereto in Section 6.02 of this Agreement.


“Former Journal Severance and Retention Plan Participants” shall have the
meaning ascribed thereto in Section 8.06 of this Agreement.


“Former Scripps Employee” means, (a) as of the Closing Date, any former employee
of Scripps or a Subsidiary or Affiliate of Scripps, including retired, deferred
vested, non-vested and other inactive terminated individuals, and (b) after the
Closing Date, any employee of Scripps or a Subsidiary or Affiliate of Scripps,
whose employment therewith terminates after the Closing Date for any reason.
Notwithstanding the foregoing, a Transferring Scripps Employee shall not be a
“Former Scripps Employee.”
“Former Scripps Executive CIC Plan Participants” shall have the meaning ascribed
thereto in Section 8.03 of this Agreement.


“Former Scripps Executive Severance Plan Participants” shall have the meaning
ascribed thereto in Section 8.04 of this Agreement.


“Former Scripps Nonqualified Plan Participants” shall have the meaning ascribed
thereto in Section 6.01 of this Agreement.


“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended, and the regulations promulgated thereunder.


“HSA” shall have the meaning ascribed thereto in Section 5.08 of this Agreement.


“Indemnified Parties” shall have the meaning ascribed thereto in Section 10.02
of this Agreement.


“Indemnifying Party” shall have the meaning ascribed thereto in Section 10.03 of
this Agreement.


“Information” shall mean all information, whether in written, oral, electronic
or other tangible or intangible forms, stored in any medium, including
non-public financial information, studies, reports, records, books, accountants’
work papers, contracts, instruments, flow charts, data, communications by or to
attorneys, memos and other materials prepared by attorneys and accountants or
under their direction (including attorney work product) and other financial,
legal, employee or business information or data.


“Journal” shall have the meaning ascribed thereto in the preamble to this
Agreement.


“Journal 401(k) Plan” means the Journal Communications, Inc. 401(k) Plan.


“Journal Broadcast Employees” means all current and former employees of Journal
and its Subsidiaries, other than Active Transferring Journal Employees and
Journal Newspaper Leave Employees.


“Journal Broadcast Employee Reimbursement Account Plan” shall have the meaning
ascribed thereto in Section 5.05 of this Agreement.


“Journal Compensation Committee” means the Compensation Committee of the Board
of Directors of Journal.


“Journal Employee” means any individual who, immediately following the Broadcast
Merger Effective Time, will be an employee of Scripps Broadcast Surviving LLC or
a Subsidiary or Affiliate thereof, including active employees and employees on




--------------------------------------------------------------------------------




vacation and approved leave of absence (including maternity, paternity, family,
paid time off, sick, short-term or long-term disability leave, qualified
military service under the Uniformed Services Employment and Reemployment Rights
Act of 1994, and leave under the Family and Medical Leave Act and other approved
leaves).
“Journal Employee Stock Purchase Plan” means the Journal Communications, Inc.
2003 Employee Stock Purchase Plan.


“Journal ESPP Suspension Date” shall have the meaning ascribed to it in Section
8.02(b) of this Agreement.


“Journal Newspaper Benefit Plan” means any Benefit Plan sponsored or maintained
solely by a Journal Newspaper Entity.


“Journal Newspaper Leave Employees” means Transferring Journal Employees who do
not become Active Transferring Journal Employees on the Journal Newspaper
Distribution Date by reason of being on a Leave of Absence.


“Journal Newspaper Merger Sub” shall have the meaning ascribed thereto in the
preamble to this Agreement.


“Journal Nonqualified Plans” means, collectively, the Journal Communications,
Inc. Non-Qualified Deferred Compensation Plan and the Journal Communications,
Inc. Supplemental Benefit Plan.


“Journal Participant” means any individual who, immediately following the
Broadcast Merger Effective Time is a Journal Employee, a Former Journal Employee
or a beneficiary, dependent or alternate payee of any of the foregoing.


“Journal Performance Units” means the outstanding grants of performance-based
restricted units, which represent the general unsecured promise by Journal to
deliver a certain number of shares of Journal Class B Common Stock in the
future, granted pursuant to a Journal Share Plan.


“Journal Restricted Shares” means the outstanding grants of restricted Journal
Common Stock granted under the Journal Share Plans.


“Journal Retiree Program” has the meaning ascribed to it in Section 5.04(c)(ii)
of this Agreement.


“Journal Retirement Plan” means the Journal Communications, Inc. Employees
Pension Plan.


“Journal SARs” means the outstanding grants of stock appreciation rights with
respect to Journal Common Stock granted under the Journal Share Plans.


“Journal Share Plans” means the Journal Communications, Inc. 2003 Equity
Incentive Plan, as amended, and the Journal Communications, Inc. 2007 Omnibus
Incentive Plan and any other stock option or stock incentive compensation plan
or arrangement maintained before the Closing Date for employees, officers,
non-employee directors or other independent contractors of Journal or its
Subsidiaries or Affiliates, as amended (exclusive of the Journal Employee Stock
Purchase Plan).
“Journal Severance and Retention Plan” shall have the meaning ascribed to it in
Section 8.06 of this Agreement.


“Journal Spinco” shall have the meaning ascribed thereto in the preamble to this
Agreement.


“Journal Welfare Plans” shall have the meaning ascribed thereto in Section 5.01
and Exhibit A of this Agreement.


“Leave of Absence” means an approved absence from work, paid or unpaid,
including without limitation, by reason of an employee’s qualification for short
term disability benefits, long term disability benefits, managed disability
benefits, sick pay, paid time off (not including vacation), medical, personal or
other approved leave of absence, other than “intermittent leave”.  The term
“intermittent leave” means that the employee still is working, intermittently,
during the period of Leave of Absence.


“Memphis Plans” means (i) Newspaper Guild of Memphis Retirement Income Plan;
(ii) Retirement Benefit Plan of Memphis Publishing Company & Graphics
Communications Conference/International Brotherhood of Teamsters Local 777-M;
and (iii) Retirement Benefit Plan of Memphis Publishing Company & Memphis
Mailers Union No. M-119.


“Mirror Journal Retiree Program” shall have the meaning ascribed thereto in
Section 5.04(c) of this Agreement.


“Mirror Journal Welfare Plans” shall have the meaning ascribed thereto in
Section 5.03(a) of this Agreement.


“Mirror Scripps Retiree Medical Program” shall the meaning ascribed thereto in
Section 5.04(c) of this Agreement.






--------------------------------------------------------------------------------




“Mirror Scripps Welfare Plans” shall have the meaning ascribed thereto in
Section 5.03(a) of this Agreement.


“MTA” means the Master Transaction Agreement, dated July 31, 2014, among the
Parties and the other parties named therein.


“Newco” shall have the meaning ascribed thereto in the preamble to this
Agreement.


“Newco Benefit Plan” means any Benefit Plan sponsored, maintained or contributed
to, or required to be sponsored, maintained or contributed to, by Newco or any
of its Subsidiaries.


“Newco Director” means any individual who is a current director of Newco as of
the Closing Date.


“Newco Employee” means any individual who, immediately following the Newspaper
Merger Effective Time, will be an employee of Newco or a Subsidiary or Affiliate
thereof, including active employees and employees on vacation and approved leave
of absence (including maternity, paternity, family, sick, short-term or
long-term disability leave, qualified military service under the Uniformed
Services Employment and Reemployment Rights Act of 1994, and leave under the
Family and Medical Leave Act and other approved leaves).
“Newco Group” means, immediately following the Newspaper Merger Effective Time,
Newco, the Journal Newspaper Entities, the Scripps Newspaper Entities, and any
of their respective Subsidiaries or Affiliates.


“Newco Indemnified Parties” shall have the meaning ascribed thereto in Section
10.02 of this Agreement.


“Newco Journal Mirror Nonqualified Plans” shall have the meaning ascribed
thereto in Section 6.02 of this Agreement.


“Newco Journal Mirror Severance and Retention Plan” shall have the meaning
ascribed thereto in Section 8.06 of this Agreement.


“Newco Journal Mirror Severance and Retention Plan Period” shall have the
meaning ascribed to it in Section 8.06 of this Agreement.


“Newco Journal Welfare Plans” shall have the meaning ascribed thereto in Section
5.03(a) of this Agreement.


“Newco 401(k) Plan” means the tax qualified 401(k) plan established by Newco in
accordance with Section 4.01 of this Agreement.


“Newco Participant” means any individual who, immediately following the
Newspaper Merger Effective Time, is a Newco Employee or a beneficiary,
dependent, or alternate payee thereof.


“Newco Retiree Program” has the meaning ascribed to it in Section 5.04(c).


“Newco Scripps Mirror Executive CIC Plan” shall have the meaning ascribed
thereto in Section 8.03 of this Agreement.


“Newco Scripps Mirror Executive CIC Plan Period” shall have the meaning ascribed
thereto in Section 8.03 of this Agreement.


“Newco Scripps Mirror Executive Severance Plan” shall have the meaning ascribed
thereto in Section 8.04 of this Agreement.


“Newco Scripps Mirror Executive Severance Plan Period” shall have the meaning
ascribed to it in Section 8.04 of this Agreement.


“Newco Scripps Mirror Nonqualified Plans” shall have the meaning ascribed
thereto in Section 6.01 of this Agreement.


“Newco Scripps Mirror Retention Plan” shall have the meaning ascribed to it in
Section 8.05 of this Agreement.
“Newco Scripps Mirror Retention Plan Period” shall have the meaning ascribed to
it in Section 8.05 of this Agreement.


“Newspaper Leave Employees” means, collectively, the Scripps Newspaper Leave
Employees and the Journal Newspaper Leave Employees.






--------------------------------------------------------------------------------




“Nonqualified Plans” means, collectively, the Scripps Nonqualified Plans and the
Journal Nonqualified Plans.


“Participating Company” means Scripps and any Person (other than an individual)
participating in a Scripps Benefit Plan.


“Parties” means all of the parties to this Agreement, as set forth in the
Preamble.


“PPACA” shall have the meaning ascribed thereto in Section 5.07(f) of this
Agreement.


“Prior Plan” shall have the meaning ascribed thereto in Section 2.01(f) of this
Agreement.


“Retiree Medical Programs” means the Scripps Retiree Medical Program, the
Journal Retiree Program, and the Newco Retiree Program.


“Scripps” shall have the meaning ascribed thereto in the preamble to this
Agreement.


“Scripps Broadcast Employees” means all current and former employees of Scripps
and its Subsidiaries, other than Active Transferring Scripps Employees and
Scripps Newspaper Leave Employees.


“Scripps Director” means any individual who is a current or former director of
Scripps as of the Closing Date.


“Scripps Employee” means any individual who, immediately following the Broadcast
Merger Effective Time, will be an employee of Scripps or a Subsidiary or
Affiliate thereof, including active employees and employees on vacation and
approved leave of absence (including maternity, paternity, family, sick, paid
time off, short-term or long-term disability leave, qualified military service
under the Uniformed Services Employment and Reemployment Rights Act of 1994, and
leave under the Family and Medical Leave Act and other approved leaves).


“Scripps Employee Reimbursement Account Plan” has the meaning ascribed to it in
Section 5.05 of this Agreement.


“Scripps Employee Stock Purchase Plan” means The E.W. Scripps Company Employee
Stock Purchase Plan.


“Scripps ESPP Suspension Date” shall have the meaning ascribed to it in Section
8.02(a) of this Agreement.


“Scripps Executive CIC Plan” shall have the meaning ascribed to it in Section
8.03 of this Agreement.
“Scripps Executive Severance Plan” shall have the meaning ascribed to it in
Section 8.04 of this Agreement.


“Scripps Group” means, as of the Broadcast Merger Effective Time, Scripps and
each of its Subsidiaries (or any predecessor organization thereof), and any
corporation or entity that may become part of such group from time to time
thereafter.  The Scripps Group shall not include any member of the Newco Group.


“Scripps Indemnified Parties” shall have the meaning ascribed thereto in Section
10.01 of this Agreement.


“Scripps Newspaper Benefit Plan” means any Benefit Plan sponsored or maintained
solely by a Scripps Newspaper Entity or to which contributions are made or
benefits accrued, with respect to a Scripps Transferring Employee.


“Scripps Newspaper Leave Employees” means Transferring Scripps Employees who do
not become Active Transferring Scripps Employees on the Scripps Newspaper
Distribution Date by reason of being on a Leave of Absence


“Scripps Newspaper Merger Sub” shall have the meaning ascribed thereto in the
preamble to this Agreement.


“Scripps Nonqualified Plans” means, collectively, the Scripps Executive Deferred
Compensation Plan, the Scripps Transition Credit Plan, the Scripps Supplemental
Executive Retirement Plan, and The E.W. Scripps Company Selected Employees
Retirement Program (i.e., individual arrangements maintained by Scripps and its
Affiliates for the benefit of retiring employees to provide deferred
compensation payments following retirement, as documented in writing or on the
books and records of Scripps).


“Scripps Option” means an option to purchase Scripps Class A Common Shares
pursuant to a Scripps Share Plan.


“Scripps Participant” means any individual who, immediately following the
Broadcast Merger Effective Time, is a Scripps Employee, a Former Scripps
Employee or a beneficiary, dependent or alternate payee of any of the foregoing
and who is not a Journal Participant.




--------------------------------------------------------------------------------






“Scripps Phantom Stock Units” means a unit credited under The E.W. Scripps
Company 1997 Deferred Compensation and Stock Plan for Directors representing a
general unsecured promise by Scripps to deliver a certain number of Scripps
Class A Common Shares (or the cash equivalent thereof) in the future.


“Scripps Post-Transaction Share Value” means the average of the volume weighted
average of the trading price per share of Scripps Class A Common Shares trading
on an “ex-distribution” basis as reported on the NYSE for the ten full NYSE
trading days immediately following the Closing Date.


“Scripps Pre-Transaction Share Value” means the average of the volume weighted
average of the trading price per share of Scripps Class A Common Shares trading
on a “regular way” basis as reported on the NYSE for the ten full NYSE trading
days immediately preceding the Closing Date.
“Scripps Property Plans” means the following defined benefit pension plans:
(a) Knoxville Newspaper Editorial Retirement Income Plan; and (b) the Memphis
Plans.


“Scripps Ratio” means the quotient obtained by dividing (a) the Scripps
Post-Transaction Share Value, by (b) the Scripps Pre-Transaction Share Value.


“Scripps Reimbursement Account Plan” shall have the meaning ascribed thereto in
Section 5.05 of this Agreement.


“Scripps Restricted Share Units” means the general unsecured promise by Scripps
to deliver a certain number of Scripps Class A Common Shares in the future
pursuant to a Scripps Share Plan.


“Scripps Retention Plan” shall have the meaning ascribed to it in Section 8.05
of this Agreement.


“Scripps Retiree Medical Program” shall have the meaning ascribed thereto in
Section 5.04(c)(i) of this Agreement and described in Exhibit C.


“Scripps Retirement Plan” means the Scripps Pension Plan (including the Scripps
Group Pension Plan).


“Scripps RIP” means the Scripps Retirement and Investment Plan, (including the
Scripps Group Retirement and Investment Plan With Match, and the Scripps Group
Retirement and Investment Plan Without Match).


“Scripps Share Plans” means, collectively, The E.W. Scripps Company 2010
Long-Term Incentive Plan, The E.W. Scripps Company Amended and Restated 1997
Long-Term Incentive Plan, The E.W. Scripps 1997 Deferred Compensation and Stock
Plan for Directors, and any other stock option or stock incentive compensation
plan or arrangement maintained before the Closing Date for employees, officers,
non-employee directors or other independent contractors of Scripps or its
Subsidiaries or Affiliates, as amended (exclusive of the Scripps Employee Stock
Purchase Plan).


“Scripps Spinco” shall have the meaning ascribed thereto in the preamble to this
Agreement.


“Scripps Welfare Plans” shall have the meaning ascribed thereto in Section 5.02
of this Agreement.


“Successor Plan” shall have the meaning ascribed thereto in Section 2.01(f) of
this Agreement.


“SNOC” shall have the meaning ascribed thereto in the preamble to this
Agreement.


“Third-Party Claim” shall have the meaning ascribed thereto in Section 10.03(a)
of this Agreement.
“Transferred Employees Reimbursement Account Plan” shall have the meaning
ascribed thereto in Section 5.05 of this Agreement.


“Transferring Journal Employee” except as otherwise provided in this Agreement,
means any individual who, as of the Journal Newspaper Distribution, either
(a)(i) is then a current employee of (including any full-time, part-time,
temporary employee or an individual in any other employment relationship with),
or then on a leave of absence (including, without limitation, paid or unpaid
leave, disability, medical, personal or any other form of leave) from, any
Journal Newspaper Entity and (ii) who is primarily employed in connection with
the Journal Newspaper Business, or (b) has been designated by Journal as a
Transferring Journal Employee on Section 1.01 of the Schedules hereto, subject
to the consent of Scripps, which consent shall not unreasonably be withheld,
delayed or conditioned, under the heading “Transferring Journal Employees.”  A
Transition Period Services Provider




--------------------------------------------------------------------------------




shall not be considered a Transferring Journal Employee unless and until
employed by Newco after the Transition Period End Date.


“Transferring Scripps Employee” means any individual who, as of the Scripps
Newspaper Distribution, either (a)(i) is then a current employee of (including
any full-time, part-time, temporary employee or an individual in any other
employment relationship with), or then on a leave of absence (including, without
limitation, paid or unpaid leave, disability, medical, personal or any other
form of leave) from, any Scripps Newspaper Entity and (ii) who is primarily
employed in connection with the Scripps Newspaper Business, or (b) has been
designated by Scripps as a Transferring Scripps Employee on Section 1.01 of the
Schedules hereto, subject to the consent of Journal, which consent shall not
unreasonably be withheld, delayed or conditioned, under the heading
“Transferring Scripps Employees.”  A Transition Period Services Provider shall
not be considered a Transferring Scripps Employee unless and until employed by
Newco after the Transition Period End Date.


“Transition Credit” shall have the meaning ascribed to it in Section 6.03 of
this Agreement.


“Transition Credit Contribution” shall have the meaning ascribed to it in
Section 4.01(d) of this Agreement.


“Transition Period” means, with respect to each Scripps Benefit Plan in which
any Newco Group member is a Participating Company, the period of time beginning
on the Closing Date and ending on December 31, 2015, or such other ending date
as may later be agreed upon by the Parties.


“Transition Period End Date” means the last day of the Transition Period.


“Transition Period Services Providers” shall have the meaning ascribed to it in
Section 2.05 of this Agreement.


SECTION 1.03    General Interpretive Principles.  Words in the singular shall
include the plural and vice versa, and words of one gender shall include the
other gender, in each case, as the context requires.  The words “hereof,”
“herein,” “hereunder,” and “herewith” and words of similar import shall, unless
otherwise stated, be construed to refer to this Agreement and not to any
particular provision of this Agreement, and references to Article, Section,
paragraph, exhibit and schedule are references to the Articles, Sections,
paragraphs, exhibits and schedules to this Agreement unless otherwise
specified.  The word “including” and words of similar import when used in this
Agreement shall mean “including, without limitation,” unless otherwise
specified.  Any reference to any federal, state, local or non-U.S. statute or
Applicable Law shall be deemed to also refer to all rules and regulations
promulgated thereunder, unless the context otherwise requires.
ARTICLE II
GENERAL PRINCIPLES


SECTION 2.01    Scripps Employee Matters.


(a)            Effective not later than immediately before the Distribution
Time, Scripps shall cause all Active Transferring Scripps Employees to become,
or to continue to be, employees of a Scripps Newspaper Entity subject to the
consent of Journal with respect to employee's "to become" employees of a Scripps
Newspaper Entity which consent shall not be unreasonably delayed, conditioned or
withheld.  Scripps and its Subsidiaries shall not take any action that is not
otherwise permitted under this Agreement or the MTA that would interfere with
such employees so becoming employed, or so remaining employed, as the case may
be, by a Scripps Newspaper Entity.  As of the Scripps Newspaper Distribution,
the Scripps Newspaper Entities shall have no employees other than the Active
Transferring Scripps Employees.  Transferring Scripps Employees, who at the time
of the Scripps Newspaper Distribution are not Active Transferring Scripps
Employees by reason of being on leave (as described in the definition of Active
Transferring Scripps Employees) shall remain (or become) an employee of Scripps
until medically cleared to return to work.  Upon becoming medically cleared to
return to work, the employee shall become an Active Transferring Scripps
Employee and shall be hired by Newco.


(b)            As of the Distribution Time, except as expressly provided in this
Agreement or the MTA, Scripps and its Subsidiaries (other than the Scripps
Newspaper Entities) shall assign to the Scripps Newspaper Entities, to the
extent applicable, and the Scripps Newspaper Entities shall assume or retain, as
applicable, and hereby agree to pay, perform, fulfill and discharge, (i) all
Liabilities under all Scripps Newspaper Benefit Plans, (ii) all Liabilities
incurred with respect to Active Transferring Scripps Employees under all Scripps
Benefit Plans (excluding any such Liability that is a Scripps Broadcast
Liability, including as set forth on Section 1.01 of the Scripps Disclosure
Schedule to the MTA under the heading “Scripps Broadcast Liabilities” or as
expressly retained by Scripps pursuant to this Agreement), (iii) all Liabilities
with respect to the employment or termination of employment of all Active
Transferring Scripps Employees, including those Liabilities arising out of or
resulting from employment by Scripps or its Subsidiaries on or before the
Closing Date and (iv) all Liabilities with respect to other service providers
(including any individual who is, or was, an independent contractor, temporary
employee, temporary service worker, consultant, freelancer,




--------------------------------------------------------------------------------




agency employee, leased employee, on-call worker, incidental worker, or
nonpayroll worker of Scripps or its Subsidiaries, or who is or was in any other
employment, non-employment, retainer, or other relationship with Scripps or its
Subsidiaries), to the extent arising in connection with or as a result of
employment with or the performance of services for Scripps and its Subsidiaries
in connection with the Scripps Newspaper Business. All Assets held in trust to
fund and all insurance policies funding, any Liabilities expressly assumed or
retained by Scripps Newspaper Entities pursuant to the operation of this Section
2.01(b) shall be Scripps Newspaper Assets, except to the extent specifically
provided otherwise in this Agreement or the MTA.
(c)            As of the Distribution Time, except as expressly provided in this
Agreement or the MTA, Scripps and its Subsidiaries (other than the Scripps
Newspaper Entities) shall assume or retain, as applicable, and Scripps hereby
agrees to pay, perform, fulfill and discharge, (i) all Liabilities under all
Scripps Benefit Plans not expressly assumed by the Scripps Newspaper Entities
pursuant to Section 2.01(b)(ii) above, (ii) all Liabilities with respect to all
Scripps Broadcast Employees under all Scripps Benefit Plans that are not Scripps
Newspaper Liabilities, (iii) all Liabilities with respect to the employment or
termination of employment of all Scripps Broadcast Employees, (iv) all
Liabilities with respect to Scripps Newspaper Leave Employees (but only for the
period of time that they remain Scripps Employees); (v) all Liabilities with
respect to other service providers (including any individual who is, or was, an
independent contractor, temporary employee, temporary service worker,
consultant, freelancer, agency employee, leased employee, on-call worker,
incidental worker, or nonpayroll worker of Scripps or its Subsidiaries, or who
is or was in any other employment, non-employment, retainer or other
relationship with Scripps or its Subsidiaries), to the extent arising in
connection with or as a result of employment with or the performance of services
for Scripps or its Subsidiaries in connection with any business other than the
Scripps Newspaper Business and (vi) any other Liabilities expressly assigned to
Scripps or its Subsidiaries (other than the Scripps Newspaper Entities) under
this Agreement or the MTA, including the Scripps Broadcast Liabilities.  All
Assets held in trust to fund, and all insurance policies funding, any
Liabilities expressly assumed or retained by Scripps and its Subsidiaries (other
than the Scripps Newspaper Entities) pursuant to the operation of this Section
2.01(c) shall be Scripps Broadcast Assets, except to the extent specifically
provided otherwise in this Agreement or the MTA.


(d)            Notwithstanding anything in this Agreement or the MTA to the
contrary, Scripps and its Subsidiaries (other than the Scripps Newspaper
Entities) shall retain all Liabilities and Assets relating to health plan or
insurance claims paid to or on behalf of Transferring Scripps Employees or their
eligible spouses or dependents prior to the Closing Date under any health
insurance plan or policy sponsored or maintained by Scripps or its Subsidiaries
(other than the Scripps Newspaper Entities).


(e)            Each Active Transferring Scripps Employee will receive service
credit for all periods of employment with Scripps or any of its Subsidiaries or
any predecessor thereof prior to the Newspaper Merger Effective Time for
purposes of vesting, eligibility and benefit levels under any Newco Benefit Plan
in which such employee participates after the Newspaper Merger Effective Time,
to the extent that such service was recognized under any analogous plan of
Scripps or any of its Subsidiaries in effect immediately prior to the Newspaper
Merger Effective Time; provided that no such service credit shall be given for
purposes of benefit accruals under any defined benefit pension plan or where
such credit would result in a duplication of benefits.


(f)            If on or after the Newspaper Merger Effective Time any Active
Transferring Scripps Employee becomes covered under any benefit plan providing
medical, dental, health, pharmaceutical or vision benefits (a “Successor Plan”),
other than the plan in which he or she participated immediately prior to the
Newspaper Merger Effective Time (a “Prior Plan”), any such Successor Plan shall
not include any restrictions or limitations with respect to any pre-existing
condition exclusions and actively-at-work requirements (except to the extent
such exclusions or requirements were applicable under the corresponding Prior
Plan), and, except as otherwise required by law, any eligible expenses incurred
by such Active Transferring Scripps Employee and his or her covered dependents
during the calendar year in which the Active Transferring Scripps Employee
becomes covered under any Successor Plan shall be taken into account under any
such Successor Plan for purposes of satisfying all deductible, coinsurance and
maximum out-of-pocket requirements applicable to such employee and/or his or her
covered dependents for that year, to the extent that such expenses were incurred
during a period in which the Active Transferring Scripps Employee or covered
dependent was covered under a corresponding Prior Plan.
SECTION 2.02    Journal Employee Matters.


(a)            Effective not later than immediately before the Distribution
Time, Journal shall cause all Active Transferring Journal Employees to become,
or to continue to be, employees of a Journal Newspaper Entity, subject to the
consent of Scripps with respect to employees “to become” employees of a Journal
Newspaper Entity, which consent shall not be unreasonably delayed, conditioned
or withheld.  Journal and its Subsidiaries shall not take any action that is not
otherwise permitted under this Agreement or the MTA that would interfere with
such employees so becoming employed, or so remaining employed, as the case may
be, by a Journal Newspaper Entity.  As of the Journal Newspaper Distribution,
the Journal Newspaper Entities shall have no employees other than the Active
Transferring Journal Employees.  Transferring Journal Employees, who at the
Distribution Time are not Active Transferring Journal Employees by reason of
being on leave (as described in the definition of Active Transferring Journal
Employees) shall remain (or become) an employee of Journal until medically
cleared to return to work.  Upon becoming medically cleared to return to work,
the employee shall become an Active Transferring Journal Employee and shall be
hired by Newco.




--------------------------------------------------------------------------------






(b)            As of the Distribution Time, except as expressly provided in this
Agreement or the MTA, Journal and its Subsidiaries (other than the Journal
Newspaper Entities) shall assign to the Journal Newspaper Entities, to the
extent applicable, and the Journal Newspaper Entities shall assume or retain, as
applicable, and hereby agrees to pay, perform, fulfill and discharge, (i) all
Liabilities under all Journal Newspaper Benefit Plans, (ii) certain Liabilities
as specified in this Agreement incurred with respect to Transferring Journal
Employees under all Journal Benefit Plans (excluding any such Liability that is
a Journal Broadcast Liability, including as set forth on Section 1.01 of the
Journal Disclosure Schedule to the MTA under the heading “Journal Broadcast
Liabilities”), (iii) all Liabilities with respect to the employment or
termination of employment of all Active Transferring Journal Employees,
including those Liabilities arising out of or resulting from employment by
Journal or its Subsidiaries on or before the Closing Date and (iv) all
Liabilities with respect to other service providers (including any individual
who is, or was, an independent contractor, temporary employee, temporary service
worker, consultant, freelancer, agency employee, leased employee, on-call
worker, incidental worker, or nonpayroll worker of Journal or its Subsidiaries,
or who is or was in any other employment, non-employment, retainer or other
relationship with the Journal or its Subsidiaries), to the extent arising in
connection with or as a result of employment with or the performance of services
for Journal and its Subsidiaries in connection with the Journal Newspaper
Business.  All Assets held in trust to fund, and all insurance policies funding,
any Liabilities expressly assumed or retained by Journal Newspaper Entities
pursuant to the operation of this Section 2.02(b) shall be Journal Newspaper
Assets, except to the extent specifically provided otherwise in this Agreement
or the MTA.
(c)            As of the Distribution Time, except as expressly provided in this
Agreement or the MTA, Journal and its Subsidiaries (other than the Journal
Newspaper Entities) shall assume or retain, as applicable, and Journal hereby
agrees to pay, perform, fulfill and discharge, (i) all Liabilities under all
Journal Benefit Plans not expressly assumed by the Journal Newspaper Entities
pursuant to Section 2.02(b)(ii) above, (ii) all Liabilities with respect to all
Journal Broadcast Employees under all Journal Benefit Plans that are not Journal
Newspaper Liabilities, (iii) all Liabilities with respect to the employment or
termination of employment of all Journal Broadcast Employees, (iv) all
Liabilities with respect to Journal Newspaper Leave Employees (but only for the
period of time that they remain Journal Employees); (v) all Liabilities with
respect to other service providers (including any individual who is, or was, an
independent contractor, temporary employee, temporary service worker,
consultant, freelancer, agency employee, leased employee, on-call worker,
incidental worker, or nonpayroll worker of Journal or its Subsidiaries, or who
is or was in any other employment, non-employment, retainer or other
relationship with Journal or its Subsidiaries), to the extent arising in
connection with or as a result of employment with or the performance of services
to Journal or its Subsidiaries in connection with any business other than the
Journal Newspaper Business and (vi) any other Liabilities expressly assigned to
Journal or its Subsidiaries (other than the Journal Newspaper Entities) under
this Agreement or the MTA, including the Journal Broadcast Liabilities. All
Assets held in trust to fund, and all insurance policies funding, any
Liabilities expressly assumed or retained by Journal and its Subsidiaries (other
than the Journal Newspaper Entities) pursuant to the operation of this Section
2.02(c) shall be Journal Broadcast Assets, except to the extent specifically
provided otherwise in this Agreement or the MTA.


(d)            Notwithstanding anything in this Agreement or the MTA to the
contrary, Journal and its Subsidiaries (other than the Journal Newspaper
Entities) shall retain all Liabilities and Assets relating to health plan or
insurance claims paid to or on behalf of Transferring Journal Employees or their
eligible spouses or dependents prior to the Closing Date under any health
insurance plan or policy sponsored or maintained by Journal or its Subsidiaries
(other than the Journal Newspaper Entities).


(e)            Each Active Transferring Journal Employee will receive service
credit for all periods of employment with Journal or any of its Subsidiaries or
any predecessor thereof prior to the Newspaper Merger Effective Time for
purposes of vesting, eligibility and benefit levels under any Newco Benefit Plan
in which such employee participates after the Newspaper Merger Effective Time,
to the extent that such service was recognized under any analogous plan of
Journal or any of its Subsidiaries in effect immediately prior to the Newspaper
Merger Effective Time; provided that no such service credit shall be given for
purposes of benefit accruals under any defined benefit pension plan or where
such credit would result in a duplication of benefits.


(f)            If on or after the Newspaper Merger Effective Time any Active
Transferring Journal Employee becomes covered under any Successor Plan, other
than a Prior Plan, any such Successor Plan shall not include any restrictions or
limitations with respect to any pre-existing condition exclusions and
actively-at-work requirements (except to the extent such exclusions or
requirements were applicable under the corresponding Prior Plan), and, except as
otherwise required by law, any eligible expenses incurred by such Active
Transferring Journal Employee and his or her covered dependents during the
calendar year in which the Active Transferring Journal Employee becomes covered
under any Successor Plan shall be taken into account under any such Successor
Plan for purposes of satisfying all deductible, coinsurance and maximum
out-of-pocket requirements applicable to such employee and/or his or her covered
dependents for that year, to the extent that such expenses were incurred during
a period in which the Active Transferring Journal Employee or covered dependent
was covered under a corresponding Prior Plan.
SECTION 2.03    No Third Party Beneficiaries.  No Active Transferring Scripps
Employee or beneficiary or dependent thereof, Active Transferring Journal
Employee or beneficiary or dependent thereof, or any other future, present or
former employee of Scripps, Journal, Newco or any of their respective
Subsidiaries or Affiliates shall have any third party beneficiary rights or




--------------------------------------------------------------------------------




rights to any specific levels of compensation or benefits or rights to continued
employment as a result of the application of this Article 2 or any other
provision of this Agreement or the MTA.


SECTION 2.04    Reimbursements.


(a)            In General.  It is the intent of the Parties that, unless
expressly provided otherwise in this Agreement, Liabilities for health and
welfare plan benefits and workers’ compensation Liabilities generally be the
responsibility of Scripps for claims paid to its employees and their spouses and
dependents after the Closing Date and of Newco for claims paid to its employees
and their spouses or dependents  after the Closing Date irrespective of when the
underlying claim is incurred if claims are paid in the ordinary course in
accordance with past practice.


(b)            Newco Reimbursement.  From time to time after the Closing Date,
Newco shall promptly reimburse Scripps, upon Scripps’ presentation of such
substantiating documentation as Newco shall reasonably request, for the cost of
any Liabilities satisfied by Scripps or its Subsidiaries or Affiliates that are,
or that have been made pursuant to this Agreement, the responsibility of Newco
or any of its Subsidiaries or Affiliates, including Liabilities of Scripps
Newspaper Leave Employees and Journal Newspaper Leave Employees.


(c)            Scripps Reimbursement.  From time to time after the Closing Date,
Scripps shall promptly reimburse Newco, upon Newco’s presentation of such
substantiating documentation as Scripps shall reasonably request, for the cost
of any Liabilities satisfied by Newco or its Subsidiaries or Affiliates that
are, or that have been made pursuant to this Agreement, the responsibility of
Scripps, Journal or any of their Subsidiaries or Affiliates.


SECTION 2.05    Transition Period Services.  Certain employees of Journal and
Scripps who will not become Transferring Scripps Employees or Transferring
Journal Employees may be necessary to the operation of Newco during the
Transition Period.  At least 30 days prior to Closing Date, Newco will identify
to Journal and Scripps these Journal or Scripps employees (the “Transition
Period Services Providers”) and the approximate period for which their services
will be required.  The Transition Period Services Providers shall remain
employed by Scripps or Journal but provide services to Newco through the
Transition Services Agreement.  For the period services are provided to Newco by
a Transition Period Service Provider, Newco will reimburse Scripps (via the
Transition Services Agreement) for the payroll, benefits and other costs of the
Transition Period Services Provider (other than those related to retention,
severance or retiree health benefit programs).  Scripps shall remain responsible
for any Liabilities for the payroll, benefits and other costs of these
Transition Period Services Providers, including under retention, severance or
retiree health benefit programs.  Any Transition Period Services Provider whose
services are required after the Transition Period End Date shall become
employees of Newco and Newco shall be responsible for any Liabilities to these
Transition Period Services Providers, including any retention, severance or
retiree health benefits beginning on the date the person becomes employed by
Newco.  A Transition Period Services Provider shall never become a Transferring
Scripps Employee or Transferring Journal Employee unless they are employed by
Newco after the Transition Period End Date.
ARTICLE III
QUALIFIED DEFINED BENEFIT PLANS


SECTION 3.01    Scripps Retirement Plan.  Scripps shall continue to sponsor,
maintain and fund the Scripps Retirement Plan.  Transferring Scripps Employees
shall no longer be eligible to participate in the Scripps Retirement Plan upon
the Closing Date, and shall not be eligible to continue to accrue future pay
credits or benefits, become eligible (if not already) for any forms of
subsidized early retirement benefits, or otherwise become eligible for the
Scripps Retiree Medical Program after the Closing Date.  Scripps will continue
to administer the Scripps Retirement Plan for the benefit of the Transferring
Scripps Employees and their beneficiaries or alternate payees.  No Journal
Broadcast Employee will be eligible to participate in the Scripps Retirement
Plan.  Scripps also will continue to maintain and administer that portion of the
Scripps Retirement Plan that is comprised of, and sponsored by, the Albuquerque
Publishing Company and Journal Publishing Company provided, however, that
nothing in this Agreement shall limit in any way whatsoever, any future
decisions by Scripps to amend, freeze, merge, or terminate the Scripps
Retirement Plan, in particular, with respect to Transferring Scripps Employees
or the participants in and through the Albuquerque Publishing Company and
Journal Publishing Company.  Newco shall have no Liabilities with respect to the
Scripps Retirement Plan including no liability with respect to participants in
the Albuquerque Publishing Company or the Journal Publishing Company portions of
the Scripps Retirement Plan.


SECTION 3.02    Scripps Property Plans.  Scripps shall continue to maintain,
administer, and fund, all as required by Applicable Law, the Scripps Property
Plans.  Scripps shall continue to sponsor the Knoxville Newspaper Editorial
Retirement Income Plan.  No new participants shall ever become eligible to
participate in any of these plans.  With regard to the Memphis Plans, Scripps
and Memphis Publishing Company shall take such actions as are necessary to cause
Scripps to become the successor plan sponsor on the Closing Date.  Nothing in
this Agreement shall limit in any way whatsoever, any future decisions by
Scripps to amend, freeze, merge, or terminate any one or all of the Scripps
Property Plans at any time, or from time to time.




--------------------------------------------------------------------------------






SECTION 3.03    Journal Retirement Plan.  At the Broadcast Merger Effective
Time, Scripps shall become the successor plan sponsor of the Journal Retirement
Plan and shall maintain, administer, and fund the plan in accordance with
Applicable Law. Scripps shall also assume Journal’s rights and responsibilities
with respect to the trust assets which fund the Journal Retirement Plan. 
Journal shall file such forms, attachments, enclosures, and related information,
as is necessary under Applicable Law, to notify the IRS, the Pension Benefit
Guaranty Corporation, and all affected participants, retirees, beneficiaries,
and alternate payees of the transfer of plan sponsorship to Scripps.  Journal
shall amend the Journal Retirement Plan, as necessary, to effectuate this
transfer, and shall cooperate with Scripps as necessary, and provide all
information, data, and records in its possession to enable Scripps to carry out
this function.  Journal shall notify all vendors and advisors of the plan of
this transfer and assign any and all rights to contracts with these vendors and
advisors to Scripps; provided, however, that Scripps shall not be required to
utilize or contract with these vendors and advisors and shall be free, in any
event, to substitute other vendors and advisors to provide services for the
plan.  Scripps agrees to accept the transfer of sponsorship, administer the plan
in accordance with its terms, and to operate, fund, and maintain the plan in
accordance with its terms and with Applicable Law and shall take such actions as
are necessary and proper to effectuate this transfer and assumption of
sponsorship; provided, however, that nothing in this Agreement shall limit in
any way whatsoever any future decisions by Scripps to amend, freeze, merge, or
terminate the Journal Retirement Plan after the Closing Date.
SECTION 3.04    Multiemployer Pension Plans.


(a)            Scripps.  As of the date of execution of the MTA, Scripps
contributes to and participates in the following multiemployer pension plans: 
(i) the GCIU Employers Retirement Fund, City of Industry, California (for
Bremerton, Washington; Evansville, Indiana; and Knoxville, Tennessee Pressmen)
and (ii) the CWA/ITU Negotiated Pension Plan, Colorado Springs, Colorado (for
Evansville, Indiana and Knoxville, Tennessee Mailers).  Journal and Newco agree
that Evansville Courier Company will continue, after the Newspaper Merger
Effective Time, to be a participating employer in the CWA/ITU Negotiated Pension
Plan for its Mailers in Evansville, Indiana; provided, however, that nothing in
this Agreement shall preclude Evansville Courier Company from withdrawing from
this plan, completely or partially, but in such case, Newco agrees that it and
Evansville Courier Company will be jointly liable for any withdrawal liability
assessment at the time of any such withdrawal.  With regard to the CWA/ITU
Negotiated Pension Plan (for Knoxville, Tennessee Mailers), Newco agrees that it
will become a successor employer to Scripps’ obligations to contribute to these
plans, will comply with the Sale of Assets provisions of ERISA Section 4204 if
applicable to the Transactions, and will cooperate with Scripps and each of the
plans as reasonably requested to execute such contracts or agreements as
necessary to evidence this intent and agreement.  Further, nothing in this
Agreement shall prevent Newco from withdrawing from the CWA/ITU Negotiated
Pension Plan, completely or partially, but in such case, Newco will be liable
for any withdrawal liability assessment at the time of such withdrawal.  Prior
to the Closing Date, Scripps will use commercially reasonable efforts to
withdraw, on behalf of itself and all of its Subsidiaries, from the GCIU
Employers Retirement Fund.  Scripps will also use commercially reasonable
efforts to negotiate a lump sum settlement of its withdrawal liability to the
GCIU Employers Retirement Fund equal to (or less than) the present value of its
monthly payments to the fund and obtain a release of any liability (including
liability assessments of additional withdrawal liability in the event of a mass
withdrawal, including any subsequent reallocation or redetermination of
withdrawal liability) to the fund.  Newco shall be responsible for any future
assessments of additional withdrawal liability as a result of a mass withdrawal
from the fund, including any subsequent reallocation or redetermination of
withdrawal liability.  In the event that withdrawal is not accomplished prior to
the Closing, Newco will cooperate with Scripps in completing the withdrawal and
Scripps shall remain responsible for payment of the withdrawal liability.
ARTICLE IV
QUALIFIED DEFINED CONTRIBUTION PLANS


SECTION 4.01    As of the Closing Date and During the Transition Period.


(a)            The Newco 401(k) Plan.  As of the Closing Date, Newco shall
establish a so-called “401(k)” plan for the benefit of employees of the Newco
Group (the “Newco 401(k) Plan”), or shall cause one of its Subsidiaries or
Affiliates to establish such a plan.  Newco shall be responsible for taking all
necessary, reasonable and appropriate action to establish, maintain, and
administer the Newco 401(k) Plan so that it is qualified under Sections 401(a)
and 401(k) of the Code, and so that the related trust is exempt from income tax
under Section 501(a) of the Code.  Such actions shall include either: 
(i) applying for a favorable determination letter from the IRS; or (ii) the
adoption of a preapproved or prototype plan with a favorable notification letter
to the plan document sponsor, combined with the appropriate use and application
of the plan document in a manner pursuant to which Newco can rely on the plan
document sponsor’s notification letter from the IRS.  Newco shall accept a
transfer to the Newco 401(k) Plan of the account balances of Active Transferring
Journal Employees and Active Transferring Scripps Employees.


(b)            The Journal 401(k) Plan.  Journal will fully vest the account
balances of all Journal Participants under the Journal 401(k) Plan effective as
of the Closing Date.  Journal shall take such action as is necessary,
appropriate and reasonable to spin off to the Scripps RIP the account balances
of all participants of the Journal 401(k) Plan except the Account balances of
Active Transferring Journal Employees as soon as administratively feasible. 
Journal and Newco then will take such action as is




--------------------------------------------------------------------------------




necessary, appropriate and reasonable to merge the Journal 401(k) Plan into the
Newco 401(k) Plan and transfer all related assets of the trust for the Journal
401(k) Plan into the trust for the Newco 401(k) Plan as soon as administratively
feasible.  Journal and Newco shall be responsible for governmental and
participant notifications in furtherance of the foregoing actions.


(c)            Scripps RIP.  Effective as of the Closing Date, Scripps shall as
soon as practicable cause the Scripps RIP to accept the transferred account
balances of all participants under the Journal 401(k) Plan except the Account
balances of Active Transferring Journal Employees as soon as administratively
feasible.  At such time, Scripps also shall fully vest the account balances of
all Active Transferring Scripps Employees and shall, as soon as administratively
feasible, transfer to the Newco 401(k) Plan from the Scripps RIP in a trustee to
trustee transfer, the account balances of Active Transferring Scripps
Employees.  Scripps shall take such actions as are necessary, appropriate and
reasonable to effectuate these actions, including all appropriate governmental
or participant notifications. Newco will reimburse Scripps for all employer
matching contributions made by Scripps to the accounts of Journal Newspaper
Leave Employees and Scripps Newspaper Leave Employees while they remain
employees of Scripps.


(d)            Transition Credit Contribution.


(i)            With Respect to Scripps Retirement Plan Participants.  Prior to
or as soon as administratively practicable following the Closing Date, Scripps
shall contribute an amount to the Scripps RIP account of each Active
Transferring Scripps Employee equal to the “Transition Credit Contribution” (as
defined under the Scripps RIP) that the Active Transferring Scripps Employee
would have received under the terms of that plan in effect on the date of this
Agreement had his or her employment with Scripps continued from the Closing Date
until December 31, 2015, assuming for this purpose that the rate of the Active
Transferring Scripps Employee’s eligible quarterly compensation for the period
that the Active Transferring Scripps Employee is deemed to be so employed shall
equal the rate in effect for the calendar quarter ending immediately prior to
the Closing Date (but excluding for this purpose only, any one-time or annual
payments, such as annual incentives).  Except as specifically provided in this
Section 4.01(d), in no event shall a Transferring Scripps Employee receive a
Transition Credit Contribution with respect to any service or compensation
commencing on or after the Closing Date.
(ii)            With Respect to GCIU Employer Retirement Fund Participants. 
Scripps has negotiated with the Pressmen Unions at each of its Bremerton,
Washington; Knoxville, Tennessee; and Evansville, Indiana operations to withdraw
from the GCIU Employers’ Retirement Fund, effective as of June 30, 2014, or as
soon as practicable thereafter.  Commencing July 1, 2014, Scripps has agreed to
pay to the Scripps RIP, a transition credit contribution of one hundred dollars
($100.00) per covered Pressmen employee, per calendar quarter, in advance for
such calendar quarter, for the duration of the respective collective bargaining
agreements at and with each of the applicable local unions.  Scripps agrees to
pay this transition credit contribution to the Scripps RIP until the Newspaper
Merger Effective Time. Thereafter, Newco agrees to pay this transition credit
contribution to the Newco 401(k) Plan.


(iii)            Journal 401(k) Plan Match True Up.  As soon as administratively
practicable following the final Journal payroll, Journal shall contribute a
true-up matching contribution to the Journal 401(k) Plan on behalf of Journal
Broadcast Employees and Active Transferring Journal Employees eligible for such
a contribution and employed on the Closing Date for the portion of the Plan Year
during which such Journal Broadcast Employees and Active Transferring Journal
Employees participated in the Journal 401(k) Plan.


(e)            Great Empire ESOP.  Prior to the Closing Journal will use
commercially reasonable efforts to resolve all Liabilities with respect to the
Great Empire Broadcasting, Inc. Employee Stock Ownership Plan (the “GEB ESOP”). 
For this purpose, commercially reasonable efforts will include  taking the
following actions:  (i) updating the plan documents to comply with requirements
for tax qualification under  the Code; (ii) filing a Voluntary Compliance
Program under IRS Revenue Procedure 2013-12 to remediate the non-amender status
of the plan document; (iii) filing a determination letter request  to ask the
IRS for a determination letter on the termination of the plan; (iv) making  an
effort to locate lost participants to distribute the assets  in their accounts; 
and (v) establishing rollover  IRAs for lost participants who cannot  be
located, to the extent allowable under Applicable Laws.  In the event all
Liabilities with respect to the GEB ESOP are not resolved as of the Closing
Date, Scripps shall assume all of Journal’s rights and responsibilities and
liabilities with respect to the GEB ESOP.


SECTION 4.02    Account Balance Transfer Rules.  All balances (except for loans)
shall be transferred in cash and no balances (except for loans) shall be
transferred in-kind except to the extent an in-kind transfer is acceptable to
the applicable vendor and reduces transfer costs.  Loan balances shall be
transferred in kind; provided, however the entire account balance (including the
loans) must be transferred and, subject to Applicable Law and any required
consent of the participants, any such loans may be reamortized as required to
reflect any differences in payroll periods.












--------------------------------------------------------------------------------




ARTICLE V
HEALTH AND WELFARE PLANS


SECTION 5.01    Health and Welfare Plans Maintained by Journal Prior to the
Closing Date.  Journal or one or more of its Subsidiaries or Affiliates
maintains each of the health and welfare plans set forth on Exhibit A attached
hereto (the “Journal Welfare Plans”) for the benefit of eligible Journal
Employees.  Effective as of the Broadcast Merger Effective Time, Scripps (or one
of its Subsidiaries or Affiliates) will become the successor plan sponsor to the
Journal Welfare Plans. At such time, and thereafter, either Scripps (or one of
its Subsidiaries or Affiliates) shall continue to maintain, at their sole
discretion, the Journal Welfare Plans.  Except as expressly provided in this
Agreement, nothing in this Agreement is intended to limit in any way whatsoever
Scripps’ ability to amend, merge, or terminate any Journal Welfare Plan after
the Broadcast Merger Effective Time.


SECTION 5.02    Health and Welfare Plans Maintained by Scripps Prior to the
Closing Date.  Scripps or one or more of its Subsidiaries or Affiliates
maintains each of the health and welfare plans set forth on Exhibit B attached
hereto (the “Scripps Welfare Plans”) for the benefit of eligible Scripps
Employees.


SECTION 5.03    Establishment of the Newco Welfare Plans as of the Closing Date.
 
(a)            Two Sets of Newco Welfare Plans – Mirror Journal Welfare Plans
and Mirror Scripps Welfare Plans.  Effective as of the Closing Date, Newco
(acting directly or through its Subsidiaries or Affiliates) shall sponsor two
sets of health and welfare plans for the benefit of its employees.  One set of
health and welfare benefit plans shall be the Newco Mirror Journal Welfare
Plans, which Newco shall sponsor and which shall be for the benefit of Active
Transferring Journal Employees and shall be a so-called “mirror image” of the
Journal Welfare Plans (“Mirror Journal Welfare Plans”).  The second set of
health and welfare benefit plans shall be established for the benefit of Active
Transferring Scripps Employees and shall mirror the Scripps Welfare Plans
(“Mirror Scripps Welfare Plans”).  Collectively, the two sets of health and
welfare plans established and sponsored by Newco shall be referenced as the
“Newco Welfare Plans.”  The Newco Welfare Plans shall be administered in the
same manner and using the same vendors as the Scripps Welfare Plans and Journal
Welfare Plans, respectively, are administered, to the extent reasonably
possible, with Newco as the plan sponsor of the Newco Welfare Plans.  During the
Transition Period:  (i) Active Transferring Scripps Employees shall be entitled
to continue to participate in Mirror Scripps Welfare Plans under substantially
the same basis and cost that they were participating in the Scripps Welfare
Plans; (ii) Active Transferring Journal Employees shall be entitled to continue
to participate in Mirror Journal Welfare Plans under substantially the same
basis and cost that they were participating in the Journal Welfare Plans; and
(iii) Scripps will provide administrative services for the Newco Welfare Plans,
during the Transition Period, pursuant to the Transition Services Agreement
among the parties thereto.  Upon the Transition Period End Date, Newco shall
provide such employee benefits plans and programs to Active Transferring Scripps
Employees and Active Transferring Journal Employees as it provides to all other
Newco Employees, upon and subject to the same terms, conditions and costs.
(b)            Terms of Participation in Newco Welfare Plans.  Newco (acting
directly or through its Subsidiaries or Affiliates) shall cause the Newco
Welfare Plans to (i) waive all limitations as to pre-existing conditions,
exclusions, and service conditions with respect to participation and coverage
requirements applicable to Active Transferring Scripps Employees and Active
Transferring Journal Employees, other than limitations that were in effect with
respect to employees as of the Closing Date, (ii) except as otherwise required
by law, provide credit for any deductible, out-of-pocket maximum, and co-payment
incurred by participants under the Scripps Welfare Plans or Journal Welfare
Plans in which they participated immediately prior to the Closing Date, in
satisfying any applicable deductible or out-of-pocket requirements under any
Newco Welfare Plans during the same plan year in which such deductible,
out-of-pocket maximums and co-payments were made, and (iii) waive any waiting
period limitation or evidence of insurability requirement that would otherwise
be applicable to an Active Transferring Scripps Employee or Active Transferring
Journal Employee, as the case may be, following the Closing Date to the extent
such participant had satisfied any similar limitation under the analogous
Scripps Welfare Plan or Journal Welfare Plan.


SECTION 5.04    Scripps Welfare Plans After Closing.


(a)            Continuation of the Journal Welfare Plans.  From the Broadcast
Merger Effective Time through the Transition Period End Date, in addition to the
Scripps Welfare Plans, Scripps shall continue to sponsor Journal Welfare Plans
for the benefit of the Journal Broadcast Employees and Journal Newspaper Leave
Employees.  Such Journal Welfare Plans shall be administered in the same manner
and using the same vendors as the Journal Welfare Plans were administered prior
to the Broadcast Merger Effective Time, to the extent reasonably possible, with
Scripps (or a Subsidiary or Affiliate thereof) as the successor plan sponsor of
the Journal Welfare Plans.  During the Transition Period, Journal Broadcast
Employees and Journal Newspaper Leave Employees shall be entitled to continue to
participate in Journal Welfare Plans upon substantially the same basis and cost
that they were participating in the Journal Welfare Plans prior the Broadcast
Merger Effective Time.  Upon the Transition Period End Date, Scripps shall
provide such employee benefit plans and programs to the Journal Broadcast
Employees and Journal Newspaper Leave Employees as it provides to other Scripps
Employees, upon and subject to the same terms, conditions and costs.






--------------------------------------------------------------------------------




(b)            Terms of Participation in the Journal Welfare Plans.  Scripps
(acting directly or through its Subsidiaries or Affiliates), after the Broadcast
Merger Effective Time, shall cause the Journal Welfare Plans to (i) waive all
limitations as to pre-existing conditions, exclusions, and service conditions
with respect to participation and coverage requirements applicable to Journal
Broadcast Employees and Journal Newspaper Leave Employees as of the Closing
Date, (ii) provide credit for any deductible, out-of-pocket maximum, and
co-payment incurred by participants under the Journal Welfare Plans in which
they participated immediately prior to the Closing Date, in satisfying any
applicable deductible or out-of-pocket requirements under any Journal Welfare
Plans during the same plan year in which such deductible, out-of-pocket maximums
and co-payments were made, and (iii) waive any waiting period limitation or
evidence of insurability requirement that would otherwise be applicable to a
Journal Broadcast Employee or Journal Newspaper Leave Employee to the extent
such participant had satisfied any similar limitation under the analogous
Journal Welfare Plans prior to the Broadcast Merger Effective Time.
(c)            Retiree Medical Programs.  The Retiree Medical Programs of
Scripps, Journal and Newco (the “Retiree Medical Programs”) will be handled as
follows:


(i)            Overall Intent of the Parties.  The overall intent of the Parties
is for all eligible employees and eligible retirees of the Newspaper Businesses
to become covered by the Newco Retiree Program (defined below) and for all other
eligible employees and eligible retirees to become covered by the Scripps
Retiree Medical Program (defined below).  The mechanics of how this will work
during the Transition Period, after the Transition Period End Date, and the
circumstances and limitations with respect to which the Parties have agreed to
provide these benefits, are set forth in greater detail below.


(ii)            Post-Closing Retiree Medical Programs of Newco.  Effective as of
the Closing Date, Newco (acting directly or through its Subsidiaries or
Affiliates) shall:  (A) become the successor plan sponsor of the Journal Retiree
Program (as described in Exhibit D hereto) (the “Journal Retiree Program”) and,
(B) adopt or establish a so-called “mirror image” of the Scripps Retiree Medical
Program described in Exhibit C attached hereto (the “Scripps Retiree Medical
Program”), which mirror-image program shall be referred to as the “Mirror
Scripps Retiree Medical Program.”  The Journal Retiree Program shall continue to
cover eligible Active Transferring Journal Employees and eligible current
retirees of Journal who worked in the Journal Newspaper Business prior to their
retirement.  The Mirror Scripps Retiree Medical Program shall cover eligible
Active Transferring Scripps Employees and eligible current retirees of Scripps
who worked in the Scripps Newspaper Business.  The adoption of the Journal
Retiree Program and the Mirror Scripps Retiree Medical Program shall comprise
the “Newco Retiree Program”.


(iii)            Post-Closing Retiree Medical Programs of Scripps.  Effective as
of the Closing Date, Scripps (acting directly or through its Subsidiaries or
Affiliates) shall:  (A) continue to sponsor the Scripps Retiree Medical Program,
and (B) adopt or establish a so-called “mirror-image” of the Journal Retiree
Program, which mirror-image program shall be referred to as the “Mirror Journal
Retiree Program.”  The Scripps Retiree Medical Program shall continue to cover
Scripps Broadcast Employees, and current retirees of Scripps, other than those
who worked in the Scripps Newspaper Business and who will be covered under the
Mirror Scripps Retiree Medical Program.  The Mirror Journal Retiree Program will
cover eligible Journal Broadcast Employees.


(iv)            During the Transition Period.  The Parties contemplate that a
mutual Transition Services Agreement will be necessary for them to administer
these Retiree Medical Programs.  The Parties also agree not to amend, terminate,
or merge the Retiree Medical Programs during the Transition Period, except as
may be required under Applicable Law.


(v)            Retiree Life Insurance Coverage.  Notwithstanding anything in
this Section 5.04(c) to the contrary, Scripps will assume the liability to
provide the life insurance coverage benefits for any eligible grandfathered
Journal Broadcast Employees.


(vi)            Executive Life Insurance Plan.  Notwithstanding anything in this
Agreement to the contrary, Scripps will retain all Liabilities under the Scripps
Executive Life Insurance Plan.
SECTION 5.05    Reimbursement Account Plans.  Effective as of the Closing Date,
Newco (acting directly or through its Subsidiaries or Affiliates) shall
establish a health and dependent care reimbursement account plan (the “Scripps
Transferred Employees Reimbursement Account Plan”) with features that are
comparable to those contained in the health and dependent care reimbursement
account plan maintained by Scripps for the benefit of Transferring Scripps
Employees immediately prior to the Closing Date (the “Scripps Employee
Reimbursement Account Plan”).  Effective as of the Closing Date, Newco (acting
directly or through its Subsidiaries or Affiliates) shall establish a health and
dependent care reimbursement account plan (the “Journal Transferred Employees
Reimbursement Account Plan”) with features that are  comparable to those
contained in the health and dependent care reimbursement account plan maintained
by Journal for Transferring Journal Employees immediately prior to the Closing
Date) (the “Journal Employee Reimbursement Account Plan”). The Scripps
Transferred Employees Reimbursement Account Plan and the Journal Transferred
Employees Reimbursement Plan shall continue in effect the elections previously
made by participants under, and provide benefits previously provided by, the
Scripps Employee Reimbursement Account Plan and the Journal Reimbursement
Account Plan.  Effective as of the Closing Date, Scripps (acting directly or
through its Subsidiaries or




--------------------------------------------------------------------------------




Affiliates) shall assume the health and dependent care reimbursement account
plan previously adopted by Journal (the “Journal Broadcast Employee
Reimbursement Account Plan”).


SECTION 5.06    COBRA.  Effective as of the Closing Date, Scripps (acting
directly or through its Subsidiaries or Affiliates) shall assume, or shall have
caused its plans, or the Journal Welfare Plans to assume, responsibility for
compliance with the health care continuation coverage requirements of COBRA with
respect to all employees who, as of the day prior to the Closing Date either
were covered under a Journal Welfare Plan or a Scripps Welfare Plan respectively
pursuant to COBRA or were eligible to make a COBRA election (i.e., terminated
prior to Closing but still in the COBRA election period).    Effective as of the
Closing Date, each of Scripps (acting directly or through its Subsidiaries or
Affiliates) and Newco (acting directly or through its Subsidiaries or
Affiliates) shall assume responsibility for compliance with the healthcare
continuation requirements of COBRA with respect to their respective employees
who experience a COBRA qualifying event on and after the Closing Date.  The
Parties agree that the Transactions will constitute a qualifying event under
COBRA for Active Transferring Journal employees and Active Transferring Scripps
Employees.


SECTION 5.07    Liabilities.


(a)            Insured Benefits.  Newco shall cause the Newco Welfare Plans to
fully perform, pay and discharge all claims of Active Transferring Journal
Employees and Active Transferring Scripps Employees that are paid on or after
the Closing Date.  Scripps shall cause the Journal Welfare Plan to fully
perform, pay and discharge all claims of Journal Broadcast Employees and Journal
Newspaper Leave Employees that are paid on or after the Closing Date.  In the
event the proper plan does not so pay such claim, such amount shall be a
Liability of the sponsor of such plan, and shall be subject to reimbursement
under Section 2.04.  All such claims shall be paid in the ordinary course in
accordance with past practice, and Newco and Scripps shall cooperate to obtain
appropriate insurance recoveries and coverage.
(b)            Self-Insured Benefits.  With respect to employee welfare and
fringe benefits that are provided on a self-insured basis, except as otherwise
provided herein, Newco (acting directly or through its Subsidiaries or
Affiliates) shall cause the Newco Welfare Plans to fully perform, pay and
discharge all claims of Active Transferring Journal Employees and Active
Transferring Scripps Employees and their spouses and their dependents that are
paid on or after such Closing Date.  With respect to employee welfare and fringe
benefits that are provided on a self-insured basis, except as otherwise provided
herein, Scripps (acting directly or through its Subsidiaries or Affiliates)
shall cause the Journal Welfare Plans to fully perform, pay and discharge all
claims of Journal Broadcast Employees, Scripps Newspaper Leave Employees, and
Journal Newspaper Leave Employees and their spouses and dependants that are paid
after such Closing Date.  Expenses and claims paid to or on behalf of Active
Transferring Journal Employees and Transferring Scripps Employees on and after
the Closing Date, shall be Liabilities of Newco, notwithstanding which plan
actually pays or covers the expense or claim.  Similarly, expenses and claims
paid to or on behalf of Journal Broadcast Employees, Scripps Newspaper Leave
Employees, and Journal Newspaper Leave Employees and their spouses and
dependents on or after the Closing Date shall be Liabilities of Scripps,
notwithstanding which plan actually pays or covers the expense or claim.  In the
event the proper plan does not so pay such claim, such amount shall be a
Liability of the sponsor of such plan, and shall be subject to reimbursement
under Section 2.04.  All such claims shall be paid in the ordinary course in
accordance with past practice, and Newco and Scripps shall cooperate to obtain
appropriate insurance recoveries and coverage.


(c)            Plan Establishment and Administrative Assistance.  As more
specifically described in the Transition Services Agreement, Scripps and Newco
shall provide assistance to each other in the establishment and administration
of the Newco Benefit Plans and the benefit plans of Scripps after the Closing
Date.


(d)            Disability.  The insured Journal long term disability plan shall
provide coverage to Journal Broadcast Employees, Journal Newspaper Leave
Employees, and Transferring Journal Employees who become eligible for coverage
under such plan due to an occurrence prior to the Closing Date.  The insured
portion of the Scripps long term disability plan (and the fully insured
disability plans at Evansville, Indiana and Knoxville, Tennessee) shall provide
coverage to Scripps Broadcast Employees, Scripps Newspaper Leave Employees, and
Transferring Scripps Employees who become eligible for coverage under such plan
due to an occurrence prior to the Closing Date, provided that such occurrence
was at least one year prior to Closing.  Active Transferring Scripps Employees
and Active Transferring Journal Employees shall not be entitled to any short
term disability benefits from Scripps or Journal after the Closing Date or any
long term disability benefits from Scripps to the extent they are related to the
self insured portion of the Scripps long term disability plan.  Scripps shall
remain responsible for all disability benefits provided to Scripps Broadcast
Employees and Scripps Newspaper Leave Employees and Journal shall remain
responsible for all disability benefits provided to Journal Broadcast Employees
and Journal Newspaper Leave Employees.  With respect to Transferring Scripps
Employees who were eligible for long term disability benefits prior to Closing,
but who had not yet reached one full year since the date of occurrence of the
disability (i.e., such employee was in the self-insured portion of their period
of long term disability), Scripps shall either pay or provide the long term
disability benefits or, if Scripps pays such benefits directly, Newco will
reimburse Scripps for long term disability benefits paid or conferred after the
Closing Date.




--------------------------------------------------------------------------------




(e)            Reimbursements for the Newspaper Leave Employees.  Newco will
reimburse Scripps for all self-insured health and welfare benefits paid by
Scripps, after Closing, to or on behalf of Journal Newspaper Leave Employees and
Scripps Newspaper Leave Employees while they remain employees of Scripps


(f)            Audit Rights.  Newco shall have the right, at its own expense, to
audit, or to cause an inspection body selected by Newco and composed of members
with appropriate professional qualifications to audit any invoices for the
payment of self-insured medical claims, retiree medical claims, under Sections
5.07(b) through (e), respectively, in a commercially reasonable manner during
normal Scripps business hours.  Scripps shall have identical rights with respect
to any reimbursements requested by Newco for pre-Closing Date payments as
described under Sections 5.07(b) and (c) above.


(g)            Patient Protection and Affordable Care Act Compliance.  Journal,
Newco and Scripps, before and after the Closing Date, all agree to take any and
all necessary actions to comply with the requirements of the Patient Protection
and Affordable Care Act (“PPACA”), including (1) providing group health plan
coverage that satisfies all of the requirements imposed upon relevant plans
under Section 715 of ERISA and Subchapter B of Chapter 100 of  Subtitle K of the
Code and that satisfies all of the relevant requirements imposed by the Fair
Labor Standards Act (as amended by PPACA) upon Journal, Newco or Scripps or any
Subsidiary or Affiliate with respect to such plan; and (2) maintaining employee
records (or, causing such third parties to maintain such records) reasonably
sufficient to enable Journal, Scripps and Newco and each Subsidiary or Affiliate
to comply with all relevant reporting and disclosure requirements imposed upon
any of them under Sections 6051, 6055, and 6056 of the Code and related
regulations and satisfying all reporting and disclosure requirements imposed
under said Sections.  Journal, Newco and Scripps shall all cooperate as
necessary to meet the reporting and compliance requirements under PPACA.  In
addition, Journal, Newco and Scripps shall all cooperate, as necessary, to
determine the status of employees for purposes of Code Section 4980H.


(h)            HIPAA Privacy Compliance.  With regard to compliance under HIPAA,
each of the welfare plans that are group health plans or include group health
plan components shall have HIPAA compliance programs, including but not limited
to, policies and procedures, business associate agreements with vendors, and
distribution of a HIPAA Notice of Privacy Practice and health plan identifiers. 
As necessary, the parties hereto shall enter into HIPAA business associate
agreements, as necessary, to provide services under the Transition Services
Agreement.  The parties shall cooperate in taking any actions necessary for the
others’ HIPAA compliance, including with respect to health plan identifiers.


SECTION 5.08    Health Savings Accounts (“HSAs”) as of the Closing Date.  The
parties agree that each HSA account is an individual account that is controlled
by each individual account holder.  The Parties agree that an individual’s HSA
account is not subject to ERISA, and neither Scripps nor Newco will administer
any HSA account of an individual.


SECTION 5.09    Paid Time-Off Benefits/Sick Pay/Vacation.


(a)            Scripps.  During the Transition Period, Scripps will provide
Journal Broadcast Employees the same sick pay and vacation benefits as Journal
provided to such employees prior to the Closing Date, and shall carry over and
grant credit for all such related seniority, length of service, and unused
balances at the Closing Date as are used to measure the unused benefits
available for the remainder of the calendar year at the Closing Date.  Scripps
or Journal also will provide the same sick pay and vacation benefits to Journal
Newspaper Leave Employees as Journal provided to such employees prior to
Closing.  Scripps also will provide the same short term disability, paid time
off, and vacation benefits to Scripps Newspaper Leave Employees as it provided
to such employees prior to Closing.
(b)            Newco.  During the Transition Period, Newco will provide Active
Transferring Scripps Employees and Active Transferring Journal Employees the
same Paid Time Off and vacation benefits as Scripps and Journal, respectively,
provided to such employees prior to the Closing Date, and shall carry over and
grant credit for all such related seniority, length of service, and unused
balances at the Closing Date as are used to measure the unused benefits for the
remainder of the calendar year at the Closing Date.


(c)            At the Transition Period End Date.  At the Transition Period End
Date all unused paid time off and vacation benefits in excess of 5 days shall be
cashed out by Newco or Scripps.


(d)            Cash Out.  Prior to the Closing Date Journal shall cash out the
5th week vacation bank, the 1995 grandfathered vacation accrual and the 2008
grandfathered vacation accrual.


(e)            Reimbursement for Newspaper Leave Employees.  Newco will
reimburse Scripps for all self-insured sick pay, short term disability, long
term disability, paid time off and vacation benefits paid by Scripps, after
Closing, to or on behalf of Journal Newspaper Leave Employees and Scripps
Newspaper Leave Employees while they remain employees of Scripps.








--------------------------------------------------------------------------------




ARTICLE VI
NONQUALIFIED PLANS


SECTION 6.01    Scripps Nonqualified Plans.  Prior to the Distribution Time,
Newco shall establish a non-qualified deferred compensation plan or plans that
provide benefits substantially comparable in all material respects to the
benefits provided under the Scripps Nonqualified Plans, as in effect on the date
of this Agreement (the “Newco Scripps Mirror Nonqualified Plans”).  As of the
Distribution Time, all individuals who participated in the Scripps Nonqualified
Plans immediately prior to the Distribution Time and who are either (a)
Transferring Scripps Employees or (b) Former Scripps Employees who, at the time
of termination of employment, were primarily employed in connection with the
Scripps Newspaper Business (“Former Scripps Nonqualified Plan Participants”)
shall cease to participate in the Scripps Nonqualified Plans and, as of the
Newspaper Merger Effective Time, Newco shall cause such Former Scripps
Nonqualified Plan Participants to commence participation in the Newco Scripps
Mirror Nonqualified Plans on terms and conditions substantially comparable in
all material respects to those under the Scripps Nonqualified Plans.  Effective
as of the Newspaper Merger Effective Time, Newco hereby agrees to cause the
Newco Scripps Mirror Nonqualified Plans to assume and to pay, perform, fulfill
and discharge all Liabilities under the Scripps Nonqualified Plans with respect
to all Former Scripps Nonqualified Plan Participants therein.  Newco (acting
directly or through its Affiliates) shall be responsible for any and all
Liabilities and other obligations with respect to the Newco Scripps Mirror
Nonqualified Plans. Newco shall cause the Newco Scripps Mirror Nonqualified
Plans to recognize and maintain all elections (including deferral, distribution
and investment elections) and beneficiary designations with respect to Former
Scripps Nonqualified Plan Participants under the Scripps Nonqualified Plans for
the remainder of the period or periods for which such elections or designations
are by their original terms applicable, to the extent such election or
designation is available under the Newco Scripps Mirror Nonqualified Plans.  The
Newco Scripps Mirror Nonqualified Plans shall be designed and implemented in
such a manner that the assumption of Liabilities and other obligations pursuant
to this Section 6.01 shall not, by itself, constitute a change in the time or
form of payment or an acceleration of payment with respect to any Former Scripps
Nonqualified Plan Participant for purposes of Section 409A of the Code.  The
Newco Board of Directors may, in its sole discretion, limit participation in the
Newco Scripps Mirror Nonqualified Plans solely to Former Scripps Nonqualified
Plan Participants.  Neither Scripps, Journal nor their Affiliates shall have any
obligations with respect to the Newco Scripps Mirror Nonqualified Plans, as they
may be amended from time to time.  Effective as of the Distribution Time,
Scripps shall retain and hereby agrees to pay, perform, fulfill and discharge
all Liabilities under the Scripps Nonqualified Plans and The E.W. Scripps
Company 1997 Deferred Compensation and Stock Plan for Directors, as they may be
amended from time to time, with respect to participants other than Transferring
Scripps Employees.  Newco and its Affiliates shall have no liability or
responsibility with respect to the Scripps Nonqualified Plans.
SECTION 6.02    Journal Nonqualified Plans.  Prior to the Distribution Time,
Newco shall establish a non-qualified deferred compensation plan or plans that
provide benefits substantially comparable in all material respects to the
benefits provided under the Journal Nonqualified Plans, as in effect on the date
of this Agreement (the “Newco Journal Mirror Nonqualified Plans”).  As of the
Distribution Time, all individuals who participated in the Journal Nonqualified
Plans immediately prior to the Distribution Time and who are either (a)
Transferring Journal Employees or (b) Former Journal Employees who, at the time
of termination of employment, were primarily employed in connection with the
Journal Newspaper Business (“Former Journal Nonqualified Plan Participants”)
shall cease to participate in the Journal Nonqualified Plans and, as of the
Newspaper Merger Effective Time, Newco shall cause such Former Journal
Nonqualified Plan Participants to commence participation in the Newco Journal
Mirror Nonqualified Plans on terms and conditions substantially comparable in
all material respects to those under the Journal Nonqualified Plans.  Effective
as of the Newspaper Merger Effective Time, Newco hereby agrees to cause the
Newco Journal Mirror Nonqualified Plans to assume and to pay, perform, fulfill
and discharge all Liabilities under the Journal Nonqualified Plans with respect
to all Former Journal Nonqualified Plan Participants therein.  Newco (acting
directly or through its Affiliates) shall be responsible for any and all
Liabilities and other obligations with respect to the Newco Journal Mirror
Nonqualified Plans.  Newco shall cause the Newco Journal Mirror Nonqualified
Plans to recognize and maintain all elections (including deferral, distribution
and investment elections) and beneficiary designations with respect to Former
Journal Nonqualified Plan Participants under the Journal Nonqualified Plans for
the remainder of the period or periods for which such elections or designations
are by their original terms applicable, to the extent such election or
designation is available under the Newco Journal Mirror Nonqualified Plans.  The
Newco Journal Mirror Nonqualified Plans shall be designed and implemented in
such a manner that the assumption of Liabilities and other obligations pursuant
to this Section 6.02 shall not, by itself, constitute a change in the time or
form of payment or an acceleration of payment with respect to any Former Journal
Nonqualified Plan Participant for purposes of Section 409A of the Code.  The
Newco Board of Directors may, in its sole discretion, limit participation in the
Newco Journal Mirror Nonqualified Plans solely to Former Journal Nonqualified
Plan Participants.  Neither Scripps, Journal nor their Affiliates shall have any
obligations with respect to the Newco Journal Mirror Nonqualified Plans, as they
may be amended from time to time.  Effective as of the Broadcast Merger
Effective Time, Journal shall assign to Scripps, and Scripps shall assume or
retain, as applicable, and Scripps hereby agrees to pay, perform, fulfill and
discharge all Liabilities under the Journal Nonqualified Plans, as they may be
amended from time to time, with respect to participants other than Transferring
Journal Employees.  Newco and its Affiliates shall have no liability or
responsibility with respect to the Journal Nonqualified Plans.
SECTION 6.03    Scripps Transition Credit Plan.  Prior to the Closing Date,
Scripps shall credit an amount to the account of each Transferring Scripps
Employee who participates in the Scripps Transition Credit Plan equal to the
“Transition Credit” (as




--------------------------------------------------------------------------------




defined under the Scripps Transition Credit Plan) that the Transferring Scripps
Employee would have received under the terms of that plan in effect on the date
of this Agreement had his or her employment with Scripps continued from the
Distribution Time until December 31, 2015, after taking into account the
Transition Credit contributed to the Scripps RIP on behalf of such Transferring
Scripps Employee in accordance with Section 4.01(d) of this Agreement, assuming
for this purpose that the rate of the Transferring Scripps Employee’s eligible
quarterly compensation for the period that the Transferring Scripps Employee is
deemed to be so employed shall equal the rate in effect for the calendar quarter
ending immediately prior to the Closing Date (but excluding, for this purpose
only, any one-time or annual payments, such as annual incentives).  Except as
specifically provided in this Section 6.03, in no event shall a Transferring
Scripps Employee receive a Transition Credit with respect to any service or
compensation commencing on or after the Closing Date.


SECTION 6.04    Impact of Transactions.  Scripps, Journal and Newco acknowledge
and agree that none of the Transactions alone will trigger a separation from
service (within the meaning of Section 409A of the Code) of any participant in
the Nonqualified Plans.


ARTICLE VII
LONG-TERM INCENTIVE AWARDS


SECTION 7.01    Long-Term Incentive Awards.  Prior to the Closing Date, Scripps
and Journal shall take all actions necessary or appropriate to effect the
provisions of this Article VII, including obtaining any required consents.


SECTION 7.02    Treatment of Scripps Options.


(a)            Adjustments.  Each Scripps Option that is outstanding immediately
prior to the Distribution Time shall be adjusted, as of the Distribution Time,
as follows:  (i) the number of Scripps Class A Common Shares subject to such
adjusted Scripps Option shall equal the quotient obtained by dividing (x) the
number of Scripps Class A Common Shares subject to the corresponding Scripps
Option immediately prior to the Distribution Time, by (y) the Scripps Ratio,
with fractional shares rounded down to the nearest whole share; and (ii) the per
share exercise price of such adjusted Scripps Option shall be equal to the
product obtained by multiplying (x) the per share exercise price of the
corresponding Scripps Option immediately prior to the Distribution Time, by (y)
the Scripps Ratio, rounded up to the nearest whole cent.
(b)            Terms and Conditions.  Except as provided in Section 7.02(a), at
and after the Distribution Time, each Scripps Option shall continue to be
subject to the same terms and conditions as applied immediately prior to the
Distribution Time, including the terms and conditions relating to vesting, the
post-termination exercise period, and the applicable exercise and tax
withholding methods (as set forth in the applicable plan, award agreement or in
the holder’s then applicable employment agreement).  Solely for purposes of
determining the exercise period of a Scripps Option held by a Transferring
Scripps Employee (and for no other purpose), the Transferring Scripps Employee
shall be treated as having experienced a termination of employment from Scripps
and its Subsidiaries, so that each Scripps Option held by a Transferring Scripps
Employee shall terminate on the 90th day after the Closing Date (or, if earlier,
the expiration of its full term), unless the Transferring Scripps Employee is
eligible for “retirement” on the Closing Date (within the meaning of the
applicable Scripps Share Plan), in which case the Scripps Option shall remain
exercisable for the full duration of its term.


(c)            Exercise of Scripps Options.  Upon the exercise of a Scripps
Option after the Distribution Time, regardless of the holder thereof, the
exercise price shall be paid to (or otherwise satisfied to the satisfaction of)
Scripps in accordance with the terms of the Scripps Option, and Scripps shall be
solely responsible for the issuance of Scripps Class A Common Shares and for the
withholding, reporting and remittance of all applicable taxes related to the
exercise of the Scripps Option.


(d)            Waiting Period for Exercisability. The Scripps Options shall not
be exercisable during a period beginning on a date prior to the Closing Date
determined by Scripps in its sole discretion, and continuing until the Scripps
Ratio is determined after the Closing Date, or such longer period as Scripps
determines is necessary to implement the provisions of this Section 7.02.


(e)            Section 409A of the Code.  Scripps, Journal and Newco intend that
the adjustments to the Scripps Options as provided in this Section 7.02 be
effected in a manner such that the Scripps Options outstanding after the
Distribution Time remain exempt from the application of Section 409A of the
Code.  This Section 7.02 shall be construed, administered, and governed in a
manner that effects such intent, and the Parties shall not take any action that
would be inconsistent with such intent.


SECTION 7.03    Treatment of Journal SARs.


(a)            Cancellation of Journal SARs.  Each Journal SAR outstanding
immediately prior to the date hereof shall remain outstanding and exercisable in
accordance with its terms through the Record Date and shall cease to be
exercisable immediately thereafter.  Each Journal SAR not exercised on or prior
to the Record Date and outstanding immediately after the




--------------------------------------------------------------------------------




Record Date shall be cancelled immediately prior to the Distribution Time.  In
exchange therefor, each former holder of any such cancelled Journal SAR shall be
entitled to receive, in settlement therefor and full satisfaction thereof, a
cash payment, without interest, in an amount determined by the Journal
Compensation Committee and communicated to Scripps in writing prior to the
Closing Date; provided that the cash payments for the Journal SARs pursuant to
this Section 7.03(a) shall not exceed (i) in the aggregate, $978,041, and (ii)
on a per-SAR basis, an amount equal to the estimated fair value of such SAR, as
determined by the Journal Compensation Committee, consistent with the
illustration provided by Journal to Scripps on July 25, 2014, and reasonably
acceptable to Scripps.  Scripps shall make or shall cause a member of the
Scripps Group to make to each former holder of any such cancelled Journal SAR
payment with respect to the cancelled Journal SARs within ten Business Days
after the Closing Date.  Scripps or a member of the Scripps Group or Newco or a
member of the Newco Group, as appropriate, may withhold or cause to be withheld
from any amounts payable under this Section 7.03(a) all required federal, state,
local and other taxes (and shall have the right, in its sole discretion, to
require the holder to pay or provide for payment of the required tax
withholding).
(b)            Section 409A of the Code.  Scripps, Journal and Newco intend that
the treatment of the Journal SARs as provided in this Section 7.03 be effected
in a manner such that the Journal SARs remain exempt from the application of
Section 409A of the Code.  This Section 7.03 shall be construed, administered,
and governed in a manner that effects such intent, and the Parties shall not
take any action that would be inconsistent with such intent.


SECTION 7.04    Treatment of Scripps Restricted Share Units.


(a)            Scripps Restricted Share Units Held by Scripps Participants or
Scripps Directors.  Each Scripps Restricted Share Unit outstanding immediately
prior to the Distribution Time and held by a Scripps Participant or Scripps
Director shall be adjusted, as of the Distribution Time, so that the number of
Scripps Class A Common Shares subject to such adjusted Scripps Restricted Share
Unit shall equal the quotient obtained by dividing (i) the number of Scripps
Class A Common Shares subject to the corresponding Scripps Restricted Share Unit
immediately prior to the Distribution Time, by (ii) the Scripps Ratio, with
fractional shares rounded down to the nearest whole share.  Except as provided
above, at and after the Distribution Time, each adjusted Scripps Restricted
Share Unit shall continue to be subject to the same terms and conditions as
applied immediately prior to the Distribution Time, including the restrictions
and the terms and conditions relating to vesting, payment and methods of tax
withholding (as set forth in the applicable plan, award agreement or in the
holder’s then applicable employment agreement).


(b)            Scripps Restricted Share Units held by Transferring Scripps
Employees and Designated Participants.  Each Scripps Restricted Share Unit
outstanding immediately prior to the Distribution Time and held by a
Transferring Scripps Employee or Designated Participant shall vest in full (and
in the case of any Scripps Restricted Share Units subject to performance-based
vesting conditions, the applicable performance criteria shall be deemed to have
been satisfied based on target level unless the measurement period for such
awards has ended on or prior to the Distribution Time, in which case such awards
shall vest based on actual results attained) and shall be cancelled as of the
Distribution Time.  In exchange therefor, each former holder of any such
cancelled Scripps Restricted Share Unit shall be entitled to receive, in
settlement therefor and full satisfaction thereof, (i) a number of fully vested
Scripps Class A Common Shares equal to the total number of cancelled Scripps
Restricted Share Units, (ii) a cash amount equal to the product of (x) the
dollar amount of the Pre-Broadcast Merger Dividend payable per Scripps Class A
Common Share and (y) the total number of cancelled Restricted Share Units
(which, for the avoidance of doubt, shall be in lieu of, but not in duplication
of, any dividend equivalents attached to the cancelled Scripps Restricted Share
Units) and (iii) a number of fully vested shares of Newco Common Stock to which
the individual would be entitled to receive in the Transactions had the Scripps
Restricted Share Units represented actual Scripps Class A Common Shares as of
the Record Date.  In each case, payment with respect to the cancelled Scripps
Restricted Share Units held by Transferring Scripps Employees or Designated
Participants shall be made within ten Business Days after the Closing Date (or,
if applicable, within such other time period as required under The E. W. Scripps
Company Executive Severance Plan); provided, however, that in the case of a
Transferring Scripps Employee or Designated Participant listed on Section 1.01
of the Schedules hereto who holds a Scripps Restricted Share Unit that
constitutes deferred compensation within the meaning of Section 409A of the
Code, the payment shall occur on the date that it would otherwise occur under
the applicable award agreement absent the application of this Section 7.04(b) to
the extent necessary to avoid the imposition of any penalty or other taxes under
Section 409A of the Code.   Scripps may withhold or cause to be withheld from
any amounts payable under this Section 7.04(b) all required federal, state,
local and other taxes (and shall have the right, in its sole discretion, to
require the holder to pay or provide for payment of the required tax
withholding).
SECTION 7.05    Treatment of Journal Restricted Shares.


(a)            Acceleration of Vesting of Journal Restricted Shares.  Each
Journal Restricted Share outstanding immediately prior to the Distribution Time
shall vest in full immediately prior to the Distribution Time and shall be
treated in the same manner as other Journal Common Stock for purposes of the
MTA.  Each such Journal Restricted Share shall be subject to tax withholding as
set forth in the applicable plan or award agreement; provided that Scripps or a
member of the Scripps Group or Newco or a member of the Newco Group, as
appropriate, may withhold or cause to be withheld from any amounts payable under
this Section 7.05 all required federal, state, local and other taxes with
respect to such Journal Restricted Shares (and shall have the right, in its sole
discretion, to require the holder to pay or provide for payment of the required
tax withholding).




--------------------------------------------------------------------------------






(b)            Section 409A of the Code.  Scripps, Journal and Newco intend that
the treatment of the Journal Restricted Shares as provided in this Section 7.05
be effected in a manner such that the Journal Restricted Shares remain exempt
from the application of Section 409A of the Code.  This Section 7.05 shall be
construed, administered, and governed in a manner that effects such intent, and
the Parties shall not take any action that would be inconsistent with such
intent.


SECTION 7.06    Treatment of Journal Performance Units.


(a)            Acceleration of Vesting and Cancellation of Journal Performance
Units.  Journal Performance Units outstanding immediately prior to the Closing
Date shall vest as provided in this Section 7.06(a) and shall be cancelled as of
the Closing Date.  Such Journal Performance Units granted with respect to the
three-year performance period consisting of Journal’s 2012, 2013 and 2014 fiscal
years, if still outstanding immediately prior to the Distribution Time, shall
become vested at 150% of the target number of Journal Performance Units.  Such
Journal Performance Units granted with respect to the three-year performance
period consisting of Journal’s 2013, 2014 and 2015 fiscal years shall be earned
based on the actual level of achievement of all relevant performance goals, as
determined by the Journal Compensation Committee, measured as of the end of the
calendar quarter immediately preceding the Closing Date, and such earned Journal
Performance Units shall be prorated based upon the length of time within the
performance period that has elapsed prior to the Closing Date.  Such Journal
Performance Units granted with respect to the three-year performance period
consisting of Journal’s 2014, 2015 and 2016 fiscal years shall be earned based
on a deemed achievement of all relevant performance goals at the target level
(or, if the Closing Date occurs on or after July 1, 2015, earned based on the
actual level of achievement of all relevant performance goals, as determined by
the Journal Compensation Committee, measured as of the end of the calendar
quarter immediately preceding the Closing Date), and such earned Journal
Performance Units shall be prorated based upon the length of time within the
performance period that has elapsed prior to the Closing Date.  Any Journal
Performance Units outstanding immediately prior to the Closing Date and not
becoming vested in accordance with the foregoing shall be forfeited without
payment therefor effective as of the Closing Date.  In exchange for each Journal
Performance Unit becoming vested and cancelled in accordance with this Section
7.06(a), each former holder of any such cancelled Journal Performance Unit shall
be entitled to receive, in settlement therefor and full satisfaction thereof,
(i) a number of fully vested Scripps Class A Common Shares to which the
individual would be entitled to receive in the Transactions had the vested and
cancelled Journal Performance Units represented actual Journal Common Stock as
of the Record Date, and (ii) a number of fully vested shares of Newco Common
Stock to which the individual would be entitled to receive in the Transactions
had the vested and cancelled Journal Performance Units represented actual
Journal Common Stock as of the Record Date.  In each case, payment with respect
to the vested and cancelled Journal Performance Units shall be made within ten
Business Days after the Closing Date.  Scripps or a member of the Scripps Group
or Newco or a member of the Newco Group, as appropriate, may withhold or cause
to be withheld from any amounts payable under this Section 7.06(a) all required
federal, state, local and other taxes (and shall have the right, in its sole
discretion, to require the holder to pay or provide for payment of the required
tax withholding).
(b)            Section 409A of the Code.  Scripps, Journal and Newco intend that
the treatment of the Journal Performance Units as provided in this Section 7.06
be effected in a manner such that the Journal Performance Units remain exempt
from the application of Section 409A of the Code.  This Section 7.06 shall be
construed, administered, and governed in a manner that effects such intent, and
the Parties shall not take any action that would be inconsistent with such
intent.


SECTION 7.07    Treatment of Scripps Phantom Stock Units.  Each Scripps Phantom
Stock Unit outstanding immediately prior to the Distribution Time shall be
adjusted, as of the Distribution Time, so that the number of Scripps Class A
Common Shares subject to such adjusted Scripps Phantom Stock Unit shall be equal
to the quotient obtained by dividing (a) the number of Scripps Class A Common
Shares subject to the corresponding Scripps Phantom Stock Unit immediately prior
to the Distribution Time, by (b) the Scripps Ratio, with fractional shares
rounded down to the nearest whole share.  At and after the Distribution Time,
the Scripps Phantom Stock Units shall continue to be governed by and paid in
accordance with the terms of the applicable plan.


SECTION 7.08    Journal Share Plans.  Journal shall take all actions necessary
or appropriate to ensure that, as of the Closing Date, the Journal Share Plans
shall terminate and no holder of Journal SARs, Journal Restricted Shares or
Journal Performance Units and no participant in any Journal Share Plan shall
have any rights to acquire, or other rights in respect of, the capital stock of
Journal except the rights contemplated by Sections 7.03, 7.05 and 7.06 hereof.


ARTICLE VIII
ADDITIONAL COMPENSATION ACTIONS


SECTION 8.01    Incentive Awards.


(a)            Scripps Incentive Awards.  Except as otherwise provided in
Section 6.01 hereof, effective as of the Distribution Time, Scripps shall assume
or retain, as applicable, and hereby agrees to pay, perform, fulfill and
discharge all Liabilities for cash-based incentive awards under The E.W. Scripps
Company Executive Annual Incentive Plan or The E.W. Scripps




--------------------------------------------------------------------------------




Company Short-Term incentive Plan (or the comparable non-executive annual
incentive plan maintained by Scripps or its Subsidiaries) that any Scripps
Participant or Transferring Scripps Employee is eligible to receive with respect
to any performance period that ends at or before the Distribution Time and,
effective as of the Distribution Time, the Newco Group shall have no obligations
with respect to any such incentive awards.  With respect to Transferring Scripps
Employees: (i) Scripps shall determine the amount of such incentive awards
earned by the Transferring Scripps Employee, which awards shall be determined
without regard to any discretionary adjustments that have the effect of reducing
the amount of the incentive award (other than discretionary adjustments
applicable to all similarly-situated Scripps Participants); and (ii) such
incentive awards shall be paid by Scripps in cash to the Transferring Scripps
Employees prior to the Distribution Time, but no later than the payment date
provided under the applicable plan document.  Scripps acknowledges and agrees
that, to the extent it establishes annual cash-based incentive programs prior to
the Distribution Time with respect to 2015 performance, it will cause the
applicable performance period to end at or prior to the Distribution Time. 
Moreover, except as otherwise provided in Section 6.01 hereof, Scripps shall
assume or retain, as applicable, and hereby agrees to pay, perform, fulfill and
discharge all Liabilities for any payments to any Scripps Participant or
Transferring Scripps Employee under any cash-based incentive compensation,
commission or similar bonus or incentive compensation arrangements that have
been earned but remain unpaid at or before the Distribution Time and, effective
as of the Distribution Time, the Newco Group shall have no obligations with
respect to any such payments.


(b)            Journal Incentive Awards.  Except as otherwise provided in
Section 6.02 hereof, effective no later than the Distribution Time, Journal
shall assume or retain, as applicable, and shall pay, perform, fulfill and
discharge, prior to the Distribution Time, all Liabilities for cash-based
incentive awards under the Journal Communications, Inc. Annual Management
Incentive Plan (or the comparable non-executive annual incentive plan maintained
by Journal or its Subsidiaries) that any Journal Participant or Transferring
Journal Employee is eligible to receive with respect to any performance period
that ends before the Distribution Time and, effective as of the Distribution
Time, neither Scripps nor the Newco Group shall have any obligations with
respect to any such incentive awards. With respect to Transferring Journal
Employees and Journal Participants: (i) Journal shall determine the amount of
such incentive awards earned by the Transferring Journal Employee or Journal
Participant, which awards shall be determined without regard to any
discretionary adjustments that have the effect of reducing the amount of the
incentive award (other than discretionary adjustments applicable to all
similarly-situated Journal Participants); and (ii) such incentive awards shall
be paid by Journal in cash to the Transferring Journal Employees or Journal
Participants prior to the Distribution Time, but no later than the payment date
provided under the applicable plan document.  Journal acknowledges and agrees
that, to the extent it establishes annual cash-based incentive programs prior to
the Distribution Time with respect to 2015 performance, it will cause the
applicable performance period to end prior to the Distribution Time. Moreover,
except as otherwise provided in Section 6.02 hereof Journal shall assume or
retain, as applicable, and shall pay, perform, fulfill and discharge, prior to
the Distribution Time, all Liabilities for any payments to any Journal
Participant or Transferring Journal Employee under any cash-based incentive
compensation, commission or similar bonus or incentive compensation arrangements
that have been earned but otherwise would remain unpaid at or before the
Distribution Time and, effective as of the Distribution Time, the Newco Group
shall have no obligations with respect to any such payments.
(c)            Newco Incentive Awards.  Except as otherwise provided in Sections
6.01 and 6.02 hereof, Newco Group shall not have any obligations with respect to
any cash-based incentive compensation, commission or similar bonus or incentive
compensation awards or arrangements that have been earned by any Journal
Participant, Transferring Journal Employee, Scripps Participant or Transferring
Scripps Employee at or before the Distribution Time.  Prior to the Distribution
Time, Newco shall (a) take such actions as are necessary to adopt an annual
incentive plan, on terms and conditions to be established by the Newco Board of
Directors in its sole discretion, and (b) receive shareholder approval with
respect to such plan to the extent Newco deems necessary or appropriate to
comply with (or qualify for an exemption from) Applicable Laws.  Newco or a
member of the Newco Group, as applicable, shall assume or retain, as applicable,
and shall pay, perform, fulfill and discharge, all obligations with respect to
any cash-based incentive compensation, commission or similar bonus or incentive
compensation arrangements or incentive awards that any Newco Participant is
eligible to earn for periods that commence after the Distribution Time.


SECTION 8.02    Employee Stock Purchase Plans.


(a)            Scripps Employee Stock Purchase Plan.  Scripps shall take all
actions necessary, subject to Applicable Law, pursuant to the terms of the
Scripps Employee Stock Purchase Plan in order to: (i) ensure that no offering
periods under the Scripps Employee Stock Purchase Plan commence after the date
of this Agreement and on or before the Closing Date; (ii) suspend payroll
withholding under the Scripps Employee Stock Purchase Plan immediately after the
July 25, 2014 payroll (the “Scripps ESPP Suspension Date”); and (iii) freeze the
Scripps Employee Stock Purchase Plan effective upon delivery of Scripps Class A
Common Shares purchased (via open market purchases) under the Scripps Employee
Stock Purchase Plan for the offering period in effect on the Scripps ESPP
Suspension Date.


(b)            Journal Employee Stock Purchase Plan.  Journal shall take all
actions necessary, subject to Applicable Law, pursuant to the terms of the
Journal Employee Stock Purchase Plan in order to: (i) ensure that no offering
periods under the Journal Employee Stock Purchase Plan commence after the date
of this Agreement; (ii) suspend the offering period under the




--------------------------------------------------------------------------------




Journal Employee Stock Purchase Plan in effect on the date of this Agreement
(the “Journal ESPP Suspension Date”); and (iii) refund to participants in the
Journal Employee Stock Purchase Plan the funds that remain in the participants’
accounts as of the Journal ESPP Suspension Date.  Journal shall take any and all
actions (but subject to compliance with the terms and conditions of awards and
Applicable Law) as may be necessary to terminate the Journal Employee Stock
Purchase Plan as of the Distribution Time.
SECTION 8.03    Scripps Senior Executive Change in Control Plan.  Prior to the
Distribution Time, Newco shall take such actions as are necessary to adopt an
executive change in control plan (the “Newco Scripps Mirror Executive CIC Plan”)
that provides benefits substantially comparable in all material respects to the
benefits provided under the Scripps Senior Executive Change in Control Plan (the
“Scripps Executive CIC Plan”), as in effect on the date of this Agreement, for a
period of one year after the Closing Date (the “Newco Scripps Mirror Executive
CIC Plan Period”).  As of the Distribution Time, Transferring Scripps Employees
who participated in the Scripps Executive CIC Plan immediately prior to the
Distribution Time (“Former Scripps Executive CIC Plan Participants”) shall cease
to participate in the Scripps Executive CIC Plan and, as of the Newspaper Merger
Effective Time, Newco shall cause such Former Scripps Executive CIC Plan
Participants to commence participation in the Newco Scripps Mirror Executive CIC
Plan for the Newco Scripps Mirror Executive CIC Plan Period on terms and
conditions substantially comparable in all material respects to those under the
Scripps Executive CIC Plan, provided that the Newco Board of Directors may not
amend or terminate the Newco Scripps Mirror Executive CIC Plan in a manner that
materially adversely affects the rights of a Former Scripps Executive CIC Plan
Participant during the Newco Scripps Mirror Executive CIC Plan Period; provided,
however, that following the conclusion of the Newco Scripps Mirror Executive CIC
Plan Period, the Newco Board of Directors may, in its sole discretion, amend or
terminate the Newco Scripps Mirror Executive CIC Plan in accordance with the
terms thereof with respect to Former Scripps Executive CIC Plan Participants or
otherwise.  The Newco Board of Directors may, in its sole discretion, limit
participation in the Newco Scripps Mirror Executive CIC Plan solely to Former
Scripps Executive CIC Plan Participants.  Scripps shall have no obligations with
respect to the Newco Scripps Mirror Executive CIC Plan, as it may be amended
from time to time.   Effective as of the Distribution Time, Scripps shall retain
and hereby agrees to pay, perform, fulfill and discharge all Liabilities under
the Scripps Senior Executive CIC Plan, as it may be amended from time to time,
with respect to Scripps Participants.


SECTION 8.04    Scripps Executive Severance Plan.  Prior to the Distribution
Time, Newco shall take such actions as are necessary to adopt an executive
severance plan (the “Newco Scripps Mirror Executive Severance Plan”) that
provides benefits substantially comparable in all material respects to the
benefits provided under The E.W. Scripps Company Executive Severance Plan (the
“Scripps Executive Severance Plan”), as in effect on the date of this Agreement,
for a period of one year after the Closing Date (the “Newco Scripps Mirror
Executive Severance Plan Period”).  As of the Distribution Time, Transferring
Scripps Employees who participated in the Scripps Executive Severance Plan
immediately prior to the Distribution Time (“Former Scripps Executive Severance
Plan Participants”) shall cease to participate in the Scripps Executive
Severance Plan and, as of the Newspaper Merger Effective Time, Newco shall cause
such Former Scripps Executive Severance Plan Participants to commence
participation in the Newco Scripps Mirror Executive Severance Plan for the Newco
Scripps Mirror Executive Severance Plan Period on terms and conditions
substantially comparable in all material respects to those under the Scripps
Executive Severance Plan, provided that the Newco Board of Directors may not
amend or terminate the Newco Scripps Mirror Executive Severance Plan in a manner
that materially adversely affects the rights of a Former Scripps Executive
Severance Plan Participant during the Newco Scripps Mirror Executive Severance
Plan Period; provided, however, that following the conclusion of the Scripps
Mirror Executive Severance Plan Period, the Newco Board of Directors may, in its
sole discretion, amend or terminate the Newco Scripps Mirror Executive Severance
Plan in accordance with the terms thereof with respect to Former Scripps
Executive Severance Plan Participants or otherwise.  The Newco Board of
Directors may, in its sole discretion, limit participation in the Newco Scripps
Mirror Executive Severance Plan solely to Former Scripps Executive Severance
Plan Participants.  Scripps shall have no obligations with respect to the Newco
Scripps Mirror Executive Severance Plan, as it may be amended from time to
time.  Effective as of the Distribution Time, Scripps shall retain and hereby
agrees to pay, perform, fulfill and discharge all Liabilities under the Scripps
Executive Severance Plan, as it may be amended from time to time, with respect
to Scripps Participants.
SECTION 8.05    Scripps Retention Plan for General Managers and Publishers. 
Prior to the Distribution Time, Newco shall take such actions as are necessary
to adopt a retention plan (the “Newco Scripps Mirror Retention Plan”) that
provides benefits substantially comparable in all material respects to the
benefits provided under The E.W. Scripps Company Retention Plan for General
Managers and Publishers (the “Scripps Retention Plan”), as in effect on the date
of this Agreement, for a period of one year after the Closing Date (the “Newco
Scripps Mirror Retention Plan Period”).  As of the Distribution Time,
Transferring Scripps Employees who participated in the Scripps Retention Plan
immediately prior to the Distribution Time (the “Former Scripps Retention Plan
Participants”) shall cease to participate in the Scripps Retention Plan and, as
of the Newspaper Merger Effective Time, Newco shall cause such Former Scripps
Retention Plan Participants to commence participation in the Newco Scripps
Mirror Retention Plan for the Newco Scripps Mirror Retention Plan Period on
terms and conditions substantially comparable in all material respects to those
under the Scripps Retention Plan, provided that the Newco Board of Directors may
not amend or terminate the Newco Scripps Mirror Retention Plan in a manner that
materially adversely affects the rights of a Former Scripps Retention Plan
Participant during the Newco Scripps Mirror Retention Plan Period; provided,
however, the following the conclusion of the Newco Scripps Mirror Retention Plan
Period, the Newco Board of Directors may, in its sole discretion, amend or
terminate the Newco




--------------------------------------------------------------------------------




Scripps Mirror Retention Plan in accordance with the terms thereof with respect
to Former Scripps Retention Plan Participants Employees or otherwise.  The Newco
Board of Directors may, in its sole discretion, limit participation in the Newco
Scripps Mirror Retention Plan solely to Former Scripps Retention Plan
Participants.  Effective as of the Distribution Time, Scripps shall retain and
hereby agrees to pay, perform, fulfill and discharge all Liabilities under the
Scripps Retention Plan with respect to Scripps Participants.


SECTION 8.06    Journal Severance and Retention Plan.


(a)            Prior to the Distribution Time, Newco shall take such actions as
are necessary to adopt a severance and retention plan (the “Newco Journal Mirror
Severance and Retention Plan”) that provides benefits substantially comparable
in all material respects to the benefits provided under Journal Communications,
Inc. Severance and Retention Guidelines (the “Journal Severance and Retention
Plan”), as in effect on the date of this Agreement, during the period ending on
December 31, 2015 (the “Newco Journal Mirror Severance and Retention Plan
Period”).  As of the Distribution Time, Transferring Journal Employees who
participated in the Journal Severance and Retention Plan immediately prior to
the Distribution Time (“Former Journal Severance and Retention Plan
Participants”) shall cease to participate in the Journal Severance and Retention
Plan and, as of the Newspaper Merger Effective Time, Newco shall cause such
Former Journal Severance and Retention Plan Participants to commence
participation in the Newco Journal Mirror Severance and Retention Plan for the
Newco Journal Mirror Severance and Retention Plan Period on terms and conditions
substantially comparable in all material respects to those under the Journal
Severance and Retention Plan, provided that the Newco Board of Directors may not
amend or terminate the Newco Journal Mirror Severance and Retention Plan in a
manner that materially adversely affects the rights of a Former Journal
Severance and Retention Plan Participant during the Newco Journal Mirror
Severance and Retention Plan Period; provided, however, that following the
conclusion of the Newco Journal Mirror Severance and Retention Plan Period, the
Newco Board of Directors may, in its sole discretion, amend or terminate the
Newco Journal Mirror Severance and Retention Plan in accordance with the terms
thereof with respect to Former Journal Severance and Retention Plan Participants
or otherwise.  The Newco Board of Directors may, in its sole discretion, limit
participation in the Newco Journal Mirror Severance and Retention Plan solely to
Former Journal Severance and Retention Plan Participants.  Journal shall have no
obligations with respect to the Newco Journal Mirror Severance and Retention
Plan, as it may be amended from time to time.  Effective as of the Distribution
Time, Journal shall retain and hereby agrees to pay, perform, fulfill and
discharge all Liabilities under the Journal Severance and Retention Plan, as it
may be amended from time to time, with respect to Journal Participants.
(b)            Effective as of the Newspaper Merger Effective Time, Journal
shall assign to Scripps, and Scripps shall assume or retain, as applicable, and
hereby agrees to pay, perform, fulfill and discharge all Liabilities under
Journal Severance and Retention Plan with respect to Journal Participants who
participated in the Journal Severance and Retention Plan immediately prior to
the Distribution Time (“Former Journal Severance and Retention Plan
Participants”) that first arise or accrue after the Distribution Time and during
the period ending on December 31, 2015 (the “Assumed Journal Severance and
Retention Plan Period”).  Scripps may not amend or terminate the Journal
Severance and Retention Plan in a manner that materially adversely affects the
rights of a Former Journal Severance and Retention Plan Participant during the
Assumed Journal Retention Plan Period; provided, however, the following the
Assumed Journal Severance Retention Plan Period, Scripps may, in its sole
discretion, amend or terminate the Journal Severance and Retention Plan with
respect to Former Journal Retention Plan Participants or otherwise.


SECTION 8.07    Retention, Severance Pay Programs, Agreements, Practices,
Policies or Procedures.


(a)            Scripps.  Scripps acknowledges and agrees that, except as
otherwise provided herein, at and after the Distribution Time, it shall assume
or retain, as applicable, and hereby agrees to pay, perform, fulfill and
discharge all Liabilities under any retention, severance or termination pay
program, practice, policy or procedure maintained by Scripps or Journal or any
of their respective Affiliates or Subsidiaries for Scripps Participants and
Journal Participants.


(b)            Journal.  Journal acknowledges and agrees that, except as
otherwise provided herein, at and after the Distribution Time, it shall assume
or retain, as applicable, and hereby agrees to pay, perform, fulfill and
discharge all Liabilities under any retention, severance or termination pay
program, practice, policy or procedure maintained by Journal or any of its
Affiliates or Subsidiaries for Journal Participants; provided, however, that in
the event that any Liability under such retention, severance or termination pay
program, practice, policy or procedures arises at, or continues beyond, the
Closing Date, Scripps shall make or shall cause a member of the Scripps Group to
make payment to satisfy such Liability.
(c)            Newco.  Newco acknowledges and agrees that, except as otherwise
provided herein, at and after the Distribution Time, it shall assume and hereby
agrees to pay, perform, fulfill and discharge all Liabilities under any
retention, severance or termination pay program, practice, policy or procedure
maintained by Scripps or Journal, or any of their respective Affiliates or
Subsidiaries, for Transferring Scripps Employees and Transferring Journal
Employees, but only to the extent such Liabilities relate to a termination of
employment or service that occurs after the Closing Date.






--------------------------------------------------------------------------------




(d)            Protection Period.  For a one year period commencing on the
Closing Date, each Scripps Employee and Transferring Scripps Employee shall be
eligible to receive retention and/or severance benefits in amounts and on terms
and conditions substantially comparable in all material respects to those
provided under any retention, severance or termination pay program, practice,
policy or procedure maintained by Scripps or any of its Affiliates or
Subsidiaries on the date of execution of the MTA.  For a one year period
commencing on the Closing Date, each Journal Employee and Transferring Journal
Employee (other than those who are participating in the Journal Severance and
Retention Plan, which is addressed in Section 8.07 hereof) shall be eligible to
receive retention and/or severance benefits in amounts and on terms and
conditions substantially comparable in all material respects to those provided
under any severance or termination pay program, practice, policy or procedure
maintained by Journal or any of its Affiliates or Subsidiaries on the date of
execution of the MTA.


(e)            Duplication of Benefits.  For the avoidance of doubt, nothing in
this Agreement shall result in a duplication of retention, severance or
termination pay benefits to any Transferring Scripps Employee, Transferring
Journal Employee, Journal Participant or Scripps Participant.


SECTION 8.08    Individual Arrangements.


(a)            Scripps Individual Arrangements.  Scripps acknowledges and agrees
that, except as otherwise provided herein, it shall assume or retain, as
applicable, and hereby agrees to pay, perform, fulfill and discharge all
Liabilities under any employment, change-in-control, consulting,
non-competition, retention or other compensatory arrangement provided by Scripps
or Journal, or any of their respective Affiliates or Subsidiaries, except as
otherwise provided in Article 6 of this Agreement, to Scripps Participants and
Journal Participants.


(b)            Journal Individual Agreements. Journal acknowledges and agrees
that, except as otherwise provided herein, it shall assume or retain, as
applicable, and hereby agrees to pay, perform, fulfill and discharge all
Liabilities under any employment, change-in-control,  consulting,
non-competition, retention or other compensatory arrangement provided by Journal
or any of its Affiliates or Subsidiaries, except as otherwise provided in
Article 6 of this Agreement, to Journal Participants; provided, however, that in
the event that any Liability under any such employment, change-in-control,
consulting, non-competition, retention or other compensatory arrangement arises
at, or continues beyond, the Closing Date, Scripps shall make or shall cause a
member of the Scripps Group to make payment to satisfy such Liability.


(c)            Newco Individual Arrangements. Newco acknowledges and agrees
that, except as otherwise provided herein, it shall assume or retain, as
applicable, and hereby agrees to pay, perform, fulfill and discharge all
Liabilities under any employment, change-in-control, consulting,
non-competition, retention or other compensatory arrangement provided by Scripps
or Journal, or any of their respective Affiliates or Subsidiaries, to
Transferring Scripps Employees and Transferring Journal Employees, but only to
the extent such Liabilities relate to a termination of employment or service
that occurs after the Closing Date.
SECTION 8.09    Effect of the Transactions on Severance.  Scripps, Journal and
Newco acknowledge and agree that none of the Transactions will trigger a
separation from service (within the meaning of Section 409A of the Code) or
other termination of employment of any Scripps Employee, Transferring Scripps
Employee, Journal Employee or Transferring Journal Employee for purposes of any
policy, plan, program or agreement maintained by Scripps, Journal, Newco or any
of their respective Affiliates and Subsidiaries that provides for the payment of
severance, separation pay, salary continuation or similar benefits in the event
of a termination of employment.  In the event of a claim that the Transactions
triggered a separation from service (within the meaning of Section 409A of the
Code) or other termination of employment of any Scripps Employee, Former Scripps
Employee, Transferring Scripps Employee, Journal Employee, Former Journal
Employee or Transferring Journal Employee for purposes of any policy, plan,
program or agreement maintained by Scripps, Journal, Newco or any of their
respective Affiliates and Subsidiaries that provides for the payment of
severance, separation pay, salary continuation or similar benefits in the event
of a termination of employment, any liability for such claims shall be borne by
Scripps to the extent such claim relates to any Scripps Employee, Former Scripps
Employee, or Transferring Scripps Employee, and by Journal to the extent such
claim relates to any Journal Employee, Former Journal Employee or any
Transferring Journal Employee.


SECTION 8.10    Adoption of Equity Incentive Plans by Newco.  Prior to the
Distribution Time, Newco shall (a) take such actions as are necessary to adopt
an equity incentive plan, on terms and conditions to be established by the Newco
Board of Directors in its sole discretion, and (b) receive shareholder approval
with respect to such plan to the extent Newco deems necessary or appropriate to
comply with (or qualify for an exemption from) Applicable Laws.


SECTION 8.11    Employment Tax Reporting Responsibility.   Each of Scripps,
Journal and Newco agrees to follow (or cause its Subsidiaries to follow) the
standard procedure for United States employment tax reporting as provided in
Section 4 of Rev. Proc. 2004-53, 2004-34 I.R.B. 320 with respect to Transferring
Scripps Employees, Transferring Journal Employees and Journal Participants. 
Scripps Spinco and Journal Spinco will act as successor employers to
Transferring Scripps Employees and




--------------------------------------------------------------------------------




Transferring Journal Employees within the meaning of Section 3121(a)(1) of the
Code and will adjust the withhold taxes on compensation paid to those
individuals following the Distribution Time in accordance with that provision. 
Following the Broadcast Merger Effective Time, Scripps Broadcast Surviving LLC
will act as successor employer to Journal Participants within the meaning of
Section 3121(a)(1) of the Code and will adjust the withhold taxes on
compensation paid to those individuals following the Broadcast Merger Effective
Time in accordance with that provision.


SECTION 8.12    Section 409A of the Code.  Notwithstanding anything in this
Agreement to the contrary, the Parties agree to negotiate in good faith
regarding the need for any treatment different from that otherwise provided
herein to ensure compliance with, or to maintain exemption from, Section 409A of
the Code.


ARTICLE IX
WORKERS’ COMPENSATION LIABILITIES


SECTION 9.01    Pre-Closing Date Claims.  Notwithstanding anything in this
Agreement or the MTA to the contrary, Scripps and its Subsidiaries (other than
the Scripp’s Newspaper Entities) shall retain all Assets and Liabilities
relating to workers’ compensation claims paid to or on behalf of Transferring
Scripps Employees prior to the Closing Date; and, Journal and its Subsidiaries
(other than the Journal Newspaper Entities) shall retain all Assets and
Liabilities relating to workers’ compensation claims paid to or on behalf of
Transferring Journal Employees or Journal Broadcast Employees prior to the
Closing Date.  All such claims shall be paid in the ordinary course in
accordance with past practice and Newco and Scripps shall cooperate to obtain
appropriate insurance recoveries and coverage.


SECTION 9.02    Post-Closing Date Claims.  Scripps shall retain all Assets and
Liabilities relating to workers’ compensation claims paid to or on behalf of
Journal Broadcast Employees and Journal Newspaper Leave Employees on or after
the Closing Date; and, Newco shall retain all Assets and Liabilities relating to
workers’ compensation claims paid to or on behalf of Active Transferring Journal
Employees or Active Transferring Scripps Employees on or after the Closing Date.


SECTION 9.03    Independent Contractors.  Any independent contractor who is
covered by workers compensation pursuant to Section 102.07 of the Wisconsin
Statutes, or pursuant to the comparable law of another state, shall be covered
by the provisions of this Article IX.


SECTION 9.04    Cooperation. Scripps and Newco shall cooperate in good faith
with respect to the notification to appropriate Governmental Authorities of the
Distributions, the Newspaper Mergers, and Broadcast Merger and the issuance of
new, or the transfer of existing, workers’ compensation insurance policies and
claims handling contracts.


SECTION 9.05    Reimbursements for Newspaper Leave Employees. Newco will
reimburse Scripps for all Liabilities relating to workers’ compensation (for
which there are no Assets transferred to Scripps to cover such Liabilities) paid
or satisfied after Closing, with respect to Journal Newspaper Leave Employees
and Scripps Newspaper Leave Employees.


ARTICLE X
INDEMNIFICATION


SECTION 10.01    Indemnification by Newco.  Newco shall indemnify, defend,
release and hold harmless Scripps, each member of the Scripps Group and each of
their respective directors, officers and employees, and each of the heirs,
executors, successors and assigns of any of the foregoing (collectively, the
“Scripps Indemnified Parties”), from and against any and all Damages actually
incurred or suffered by the Scripps Indemnified Parties relating to, arising out
of or resulting from (a) any breach by Newco or any member of the Newco Group of
this Agreement or (b) any Liability assumed by Newco hereunder.


SECTION 10.02    Indemnification by Scripps.  Scripps shall indemnify, defend,
release and hold harmless Newco, each member of the Newco Group and each of
their respective directors, officers and employees, and each of the heirs,
executors, successors and assigns of any of the foregoing (collectively, the
“Newco Indemnified Parties,” and, together with Scripps Indemnified Parties, the
“Indemnified Parties”), from and against any and all Damages actually incurred
or suffered by the Newco Indemnified Parties relating to, arising out of or
resulting from any (a) breach by Scripps or any member of the Scripps Group of
this Agreement or (b) any Liabilities assumed by Scripps hereunder.
SECTION 10.03    Indemnification Procedures.


(a)            The Indemnified Party agrees to give prompt notice to the party
hereto against whom indemnity is sought (the “Indemnifying Party”) of the
assertion of any claim, or the commencement of any suit, Action or proceeding
(each, a “Claim”) in respect of which indemnity may be sought under this Article
X and will provide the Indemnifying Party such information with respect thereto
that the Indemnifying Party may reasonably request. The failure to so notify the
Indemnifying Party shall not relieve




--------------------------------------------------------------------------------




the Indemnifying Party of its obligations hereunder, except to the extent such
failure shall have actually materially prejudiced the Indemnifying Party.


(b)            The Indemnifying Party shall have the right, at its option,
exercisable within thirty (30) days after receipt of such notice to assume the
defense of, at its own expense and by its own counsel (which counsel shall be
reasonably satisfactory to the Indemnified Party), any matter involving the
asserted liability of the Indemnified Party (“Asserted Liabilities”), subject to
the limitations set forth herein. If the Indemnifying Party shall undertake to
compromise, settle or defend any such Asserted Liability, it shall promptly
notify the Indemnified Party of its intention to do so, and the Indemnified
Party agrees to cooperate fully with the Indemnifying Party and its counsel in
the compromise or settlement of, or defense against, any such Asserted
Liability; provided, however, that the Indemnifying Party shall not settle any
such Asserted Liability without the written consent of the Indemnified Party
unless such settlement releases the Indemnified Party from all liabilities and
obligations with respect to the Asserted Liability and the settlement does not
impose injunctive or other equitable relief against the Indemnified Party.
Notwithstanding an election by the Indemnifying Party to assume the defense of
such action or proceeding, the Indemnified Party shall have the right to employ
separate counsel and to participate in the defense of such action or proceeding
at its own expense. Notwithstanding anything herein to the contrary, the
Indemnifying Party shall not be entitled to assume control of such defense but
shall pay for the reasonable fees, costs and expenses of the Indemnified Party’s
legal counsel, which counsel shall be reasonably satisfactory to the
Indemnifying Party, if (i) the claim for indemnification relates to or arises in
connection with any criminal proceeding, action, indictment, allegation or
investigation, (ii) the Indemnified Party has been advised by counsel that a
reasonable likelihood exists of a conflict of interest between the Indemnifying
Party, on the one hand, and the Indemnified Party, on the other hand, or (iii)
the Indemnifying Party failed or is failing to prosecute or defend such claim.
If the Indemnified Party shall undertake to compromise, settle or defend any
Asserted Liability in accordance with the immediately preceding sentence or
after the Indemnifying Party has declined to exercise its option to assume the
defense of an Asserted Liability, the Indemnified Party shall promptly notify
the Indemnifying Party of its intention to do so, and the Indemnifying Party
agrees to cooperate fully with the Indemnified Party and its counsel in the
compromise or settlement of, or defense against, any such Asserted Liability;
provided, however, that the Indemnified Party shall not settle any such Asserted
Liability without the written consent of the Indemnifying Party, which such
consent shall not be unreasonably withheld, conditioned or delayed.
(c)            Each party hereto shall cooperate, and cause their respective
Affiliates to cooperate, in the defense or prosecution of any Claim by a third
party and shall furnish or cause to be furnished such records, information and
testimony, and attend such conferences, discovery proceedings, hearings, trials
or appeals, as may be reasonably requested in connection therewith.


SECTION 10.04    Calculation of Damages.  Any Damages payable by an Indemnifying
Party pursuant to Article X shall be (a) reduced by any proceeds recovered by
the Indemnified Party under applicable insurance policies, net of any costs
incurred by the Indemnified Party in obtaining such proceeds, (b) reduced by any
indemnity, contribution or other similar payment paid to the Indemnified Party
by any Third Party with respect to such Damages, net of any costs incurred by
the Indemnified Party in obtaining such payment and (c) reduced by an amount
equal to any net tax benefit actually realized by the Indemnified Party as a
consequence of such Damages.  If an Indemnified Party receives a payment
required by this Agreement from an Indemnifying Party in respect of any
Liability and subsequently receives insurance proceeds, then the Indemnified
Party will pay to the Indemnifying Party an amount equal to the excess of the
payment received over the amount of the payment that would have been due if the
insurance proceeds had been received, realized or recovered before the payment
was made by the Indemnifying Party.  Neither Scripps nor Newco shall be liable
to any Indemnified Party for any punitive, incidental, consequential, special or
indirect damages, including business interruption, loss of profit or loss of
future revenue.


SECTION 10.05    Survival of Indemnities.  The rights and obligations of each of
Scripps and Newco and their respective Indemnified Parties under this Article X
shall survive the sale or other transfer by any Party of any Assets or the
assignment by it of any Liabilities.


SECTION 10.06    Remedies Cumulative.  The remedies provided in this Article X
shall be cumulative and shall not preclude assertion by any Indemnified Party of
any other rights or the seeking of any and all other remedies against any
Indemnifying Party; provided that the procedures set forth in this Article X
shall be the exclusive procedures governing any indemnity action brought under
this Agreement.


ARTICLE XI
GENERAL AND ADMINISTRATIVE


SECTION 11.01    Sharing Of Information.  Scripps and Newco (acting directly or
through their respective Subsidiaries or Affiliates) shall provide to the other
and their respective agents and vendors all Information as the other may
reasonably request to enable the requesting Party to administer efficiently and
accurately each of its Benefit Plans, to assist Newco in obtaining its own
insurance policies to provide benefits under Newco Benefit Plans, to transfer
state unemployment and workers’ compensation experience ratings and associated
reserves, and to determine the scope of, as well as fulfill, its obligations
under this Agreement;




--------------------------------------------------------------------------------




provided, however, that in the event that any Party reasonably determines that
any such provision of Information could be commercially detrimental to such
Party or any of its Affiliates or Subsidiaries, violate any Applicable Law or
agreement to which such Party or member of its Affiliates or Subsidiaries is a
party, or waive any attorney-client privilege applicable to such Party or member
of its Affiliates or Subsidiaries, the Parties shall provide any such
Information and the Parties shall take all reasonable measures to comply with
the obligations pursuant to this Section 11.01 in a manner that mitigates any
such harm or consequence to the extent practicable, and the Parties agree to
cooperate with each other and take such commercially reasonable steps as may be
practicable to preserve the attorney-client privilege with respect to the
disclosure of any such Information.  Such Information shall, to the extent
reasonably practicable, be provided in the format and at the times and places
requested, but in no event shall the Party providing such Information be
obligated to incur any out-of-pocket expenses not reimbursed by the Party making
such request or make such Information available outside of its normal business
hours and premises.  The Parties also hereby agree to enter into any business
associate agreements that may be required for the sharing of any Information
pursuant to this Agreement to comply with the requirements of HIPAA.
SECTION 11.02    Reasonable Efforts/Cooperation.  Each of the Parties will use
its commercially reasonable efforts to promptly take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable under Applicable Laws and regulations to consummate the transactions
contemplated by this Agreement, including adopting plans or plan amendments. 
Each of the Parties shall cooperate fully on any issue relating to the
transactions contemplated by this Agreement for which any other Party seeks a
determination letter or private letter ruling from the IRS, an advisory opinion
from the DOL or any other filing, consent or approval with respect to or by a
Governmental Authority.


SECTION 11.03    Employer Rights.  Except as expressly set forth in this
Agreement, nothing in this Agreement shall prohibit Newco or any of its
Subsidiaries or Affiliates from amending, modifying or terminating any Newco
Benefit Plan at any time within its sole discretion.  In addition, nothing in
this Agreement shall prohibit Scripps or any of its Subsidiaries or Affiliates
from amending, modifying or terminating any Scripps Benefit Plan at any time
within its sole discretion.


SECTION 11.04    Non-Termination of Employment; No Third-Party Beneficiaries. 
No provision of this Agreement or the MTA shall be construed to create any
right, or accelerate entitlement, to any compensation or benefit whatsoever on
the part of any Scripps Employee, Journal Employee or Newco Employee or other
future, present, or former employee of any member of the Scripps Group or Newco
Group under any Benefit Plan or otherwise.  Without limiting the generality of
the foregoing, except as expressly provided in this Agreement, the occurrence of
the Distributions, Newspaper Mergers, and Broadcast Merger, alone shall not
cause any employee to be deemed to have incurred a termination of employment
that entitles such individual to the commencement of benefits under any of the
Benefit Plans.  Furthermore, this Agreement is solely for the benefit of the
Parties hereto and their respective successors and permitted assigns.  Nothing
in this Agreement, express or implied, is intended to or shall confer upon any
other person or persons (including any employee or former employee of Scripps,
Journal or Newco or any of their respective Subsidiaries or Affiliates or any
beneficiary or dependent thereof) any rights, benefits or remedies of any nature
whatsoever under or by reason of this Agreement.  No provision in this Agreement
shall modify or amend any other agreement, plan, program, or document unless
this Agreement explicitly states that the provision “amends” that other
agreement, plan, program, or document.  This shall not prevent the Parties
entitled to enforce this Agreement from enforcing any provision in this
Agreement, but no other person shall be entitled to enforce any provision in
this Agreement on the grounds that it is an amendment to another agreement,
plan, program, or document unless the provision is explicitly designated as such
in this Agreement, and the person is otherwise entitled to enforce the other
agreement, plan, program, or document.  If a person not entitled to enforce this
Agreement brings a lawsuit or other action to enforce any provision in this
Agreement as an amendment to another agreement, plan, program, or document, and
that provision is construed to be such an amendment despite not being explicitly
designated as one in this Agreement, that provision in this Agreement shall be
void ad initio, thereby precluding it from having any amendatory effect. 
Furthermore, nothing in this Agreement is intended to confer upon any employee
or former employee of Scripps, Journal or Newco or any of their respective
Subsidiaries or Affiliates any right to continued employment, or any recall or
similar rights to an individual on layoff or any type of approved leave.
SECTION 11.05    Consent of Third Parties.  If any provision of this Agreement
is dependent on the consent of any third party (e.g., any labor union) and such
consent is withheld, the Parties hereto shall use their reasonable best efforts
to implement the applicable provisions of this Agreement to the fullest extent
practicable.  If any provision of this Agreement cannot be implemented due to
the failure of such third party to consent, the Parties hereto shall negotiate
in good faith to implement the provision in a mutually satisfactory manner.


SECTION 11.06    Union Negotiations.  Nothing in this Agreement shall be
interpreted to require the Parties to violate any collective bargaining
agreement or prevent the Parties from fulfilling any bargaining obligations they
may have under the National Labor Relations Act.  However, the Parties will use
their reasonable best efforts to negotiate changes to collective bargaining
agreements or other agreements consistent with this agreement to the fullest
extent practicable and will not negotiate changes to any collective bargaining
agreement or negotiate any other agreements with any labor union that would
materially adversely affect the Transactions or the nature, scope or volume of
the Parties rights or obligations under this Agreement.






--------------------------------------------------------------------------------




SECTION 11.07    Access to Employees.  Following the Closing Date, Scripps and
Newco shall, or shall cause each of their respective Subsidiaries or Affiliates
to, make available to each other those of their employees who may reasonably be
needed in order to defend or prosecute any legal or administrative action (other
than a legal action between any Scripps Group Member and any Newco Group Member)
to which any employee, director or Benefit Plan of the Scripps Group or Newco
Group is a party and which relates to their respective Benefit Plans prior to
the Closing Date.  The Party to whom an employee is made available in accordance
with this Section 11.06 shall pay or reimburse the other Party for all
reasonable expenses that may be incurred by such employee in connection
therewith, including all reasonable travel, lodging, and meal expenses, but
excluding any amount for such employee’s time spent in connection herewith.


SECTION 11.08    Beneficiary Designation/Release of Information/Right to
Reimbursement.  To the extent permitted by Applicable Law and except as
otherwise provided for in this Agreement, all beneficiary designations,
authorizations for the release of information and rights to reimbursement made
by or relating to Newco Employees, Active Transferring Journal Employees, or
Active Transferring Scripps Employees under Scripps Benefit Plans or Journal
Benefit Plans shall be transferred to and be in full force and effect under the
corresponding Newco Benefit Plans until such beneficiary designations,
authorizations or rights are replaced or revoked by, or no longer apply, to the
relevant Newco Participant, Active Transferring Journal Employee or Active
Transferring Scripps Employee.
SECTION 11.09    Effect of Broadcast Merger. Notwithstanding anything contained
in this Agreement to the contrary, from and after the Broadcast Merger Effective
Time, all Liabilities of Journal and Desk BC Merger, LLC assumed or retained
under this Agreement shall become or remain the Liabilities of Scripps Broadcast
Surviving LLC in accordance with Section 5.04(c) of the MTA.


ARTICLE XII
MISCELLANEOUS


SECTION 12.01    Relationship of Parties.  Nothing in this Agreement shall be
deemed or construed by the Parties or any third party as creating the
relationship of principal and agent, partnership or joint venture between the
Parties, it being understood and agreed that no provision contained herein, and
no act of the Parties, shall be deemed to create any relationship between the
Parties other than the relationship set forth herein.


SECTION 12.02    Affiliates.  Each of Scripps and Newco shall cause to be
performed, and hereby guarantees the performance of, all actions, agreements and
obligations set forth in this Agreement to be performed by each of their
Subsidiaries or Affiliates, respectively.


SECTION 12.03    Notices.  All notices, requests, claims, demands and other
communications hereunder must be in writing and will be deemed to have been duly
given only if delivered personally or by facsimile transmission or mailed (first
class postage prepaid) to the Parties at the following addresses or facsimile
numbers:


If to Scripps, to:


The E.W. Scripps Company
312 Walnut Street, 28th Floor
Cincinnati, Ohio 45202
Facsimile:  (513) 977-3720
Attention:  Lisa A. Knutson, Senior Vice President/Chief Administrative Officer


with a copy to:


The E.W. Scripps Company
312 Walnut Street, 28th Floor
Cincinnati, Ohio 45202
Facsimile:  (513) 977-3042
Attention:  William Appleton, Senior Vice President, General Counsel
If to Newco, to:


Boat NP Newco, Inc.
333 West State Street
Milwaukee, Wisconsin 53203
Attention:  Steven J. Smith
Chief Executive Officer




--------------------------------------------------------------------------------




Facsimile:  (414) 224-2469


with a copy to:


Foley & Lardner LLP
777 East Wisconsin Avenue
Milwaukee, Wisconsin 53202-5306
Attention:   Benjamin F. Garmer III
Russell E. Ryba
Facsimile:  (414) 297-4900


All such notices, requests and other communications will (a) if delivered
personally to the address as provided in this Section 12.03, be deemed given
upon delivery, (b) if delivered by facsimile transmission to the facsimile
number as provided in this Section 12.03, be deemed given upon receipt and (c)
if delivered by mail in the manner described above to the address as provided in
this Section 12.03, be deemed given upon receipt (in each case regardless of
whether such notice, request or other communication is received by any other
Person to whom a copy of such notice, request or other communication is to be
delivered pursuant to this Section 12.03).  Any Party from time to time may
change its address, facsimile number or other information for the purpose of
notices to that Party by giving notice specifying such change to all other
Parties.


SECTION 12.04    Entire Agreement.  This Agreement, together with all exhibits
and schedules hereto, and the applicable provisions of the MTA, the Scripps Tax
Matters Agreement and the Journal Tax Matters Agreement constitute the entire
agreement of the parties with respect to the subject matter hereof and shall
supersede all previous negotiations, commitments and writings with respect to
such subject matter.


SECTION 12.05    Waiver.  Any term or condition of this Agreement may be waived
at any time by the Party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the Party waiving such term or condition.  No waiver by any
Party of any term or condition of this Agreement, in any one or more instances,
shall be deemed or construed as a waiver of the same or any other term or
condition of this Agreement on any future occasion.  All remedies, either under
this Agreement or by Applicable Law or otherwise afforded, will be cumulative
and not alternative.


SECTION 12.06    Amendment.  This Agreement may be amended, modified, waived,
supplemented or superseded, in whole or in part, only by a written instrument
signed by duly authorized signatories of the Parties.


SECTION 12.07    Governing Law and Submission to Jurisdiction; Waivers. 
Sections 15.07 and 15.13 of the MTA shall apply.
SECTION 12.08    Headings.  The headings used in this Agreement have been
inserted for convenience of reference only and do not define or limit the
provisions hereof.


SECTION 12.09    Counterparts.  This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.


SECTION 12.10    No Assignment; Binding Effect.  No Party shall be permitted to
assign, in whole or in part, directly or indirectly, by operation of law nor
otherwise, any of its rights or obligations under this Agreement without the
prior written consent of the other Party and any unauthorized assignment shall
be null and void.  Notwithstanding such prohibition on assignment:


(a)            Nothing herein shall prohibit, modify or limit the ability of the
Parties to transfer or allocate Assets and Liabilities, as the case may be, to
any entity within the Scripps Group or the Newco Group in connection with, or in
furtherance of, the Distribution and, to the extent that any such transfer or
allocation results in an assignment of this Agreement or any rights or
obligations hereunder, then the Parties shall make such amendments, revisions or
modifications to this Agreement as are reasonably necessary to reflect the
effect of such assignment.


(b)            Any Party may assign all, but not less than all, of its rights or
obligations under this Agreement in connection with a consolidation or merger
transaction in which such Party is not the continuing or surviving entity or the
sale by such Party of all or substantially all of its properties and assets,
provided that except with regard to the Newspaper Merger and the Broadcast
Merger: (i) prior to such transaction becoming effective, the continuing,
surviving or acquiring entity shall have executed and delivered to the other
Parties a written agreement, in form and substance reasonably satisfactory to
the other Parties, pursuant to which such entity agrees to be bound by all of
the terms, conditions and provisions of this Agreement as if named as




--------------------------------------------------------------------------------




a “Party” hereto and (ii) no Party shall be obligated to materially change the
nature, scope or volume of its rights or obligations under this Agreement as a
result of any such assignment.


SECTION 12.11    Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future Applicable Law,
the remaining provisions of this Agreement will remain in full force and effect
and will not be affected by the illegal, invalid or unenforceable provision or
by its severance herefrom.


ARTICLE XIII
DISPUTE RESOLUTION


SECTION 13.01    General. Except with respect to injunctive relief described
below, any controversy or claim arising out of or relating to this Agreement, or
the breach thereof, shall attempt to be settled first, by good faith efforts of
the Parties to reach mutual agreement, and second, if mutual agreement is not
reached to resolve the dispute, by final, binding arbitration as set out below.


SECTION 13.02    Initiation. A Party that wishes to initiate the dispute
resolution process shall send written notice to the other Parties, in accordance
with Section 12.03, with a summary of the controversy and a request to initiate
these dispute resolution procedures.  Each Party shall appoint a knowledgeable,
responsible representative who has the authority to settle the dispute, to meet
and to negotiate in good faith to resolve the dispute.  The discussions shall be
left to the discretion of the representatives who may utilize other alternative
dispute resolution procedures such as mediation to assist in the negotiations. 
Discussions and correspondence among the representatives for purposes of these
negotiations (a) shall be treated as confidential information developed for
purposes of settlement, (b) shall be exempt from discovery and production and
(c) shall not be admissible in the arbitration described above or in any lawsuit
pursuant to Rule 408 of the Federal Rules of Evidence.  Documents identified in
or provided with such communications that are not prepared for purposes of the
negotiations are not so exempted and may, if otherwise admissible, be admitted
in evidence in the arbitration or lawsuit.  The Parties agree to pursue
resolution under this subsection for a minimum of 30 calendar days before
requesting arbitration.
SECTION 13.03    Arbitration Request. If the dispute is not resolved under the
preceding subsection within 30 calendar days of the initial written notice, any
Party may demand arbitration by sending written notice to the other Parties. 
The Parties shall promptly submit the dispute to the American Arbitration
Association for resolution by a single neutral arbitrator acceptable to both
Parties, as selected under the rules of the American Arbitration Association. 
The dispute shall then be administered according to the American Arbitration
Association’s Commercial Arbitration Rules, with the following modifications:
(a) the arbitration shall be held in a location mutually acceptable to the
Parties, and, if the Parties do not agree, the location shall be Cincinnati,
Ohio; (b) the arbitrator shall be licensed to practice law; (c) the arbitrator
shall conduct the arbitration as if it were a bench trial and shall use, apply
and enforce the Federal Rules of Evidence and Federal Rules of Civil Procedure;
(d) except for breaches related to Information subject to Section 11.01, the
arbitrator shall have no power or authority to make any award that provides for
consequential, punitive or exemplary damages or extend the term hereof; (e) the
arbitrator shall control the scheduling so that the hearing is completed no
later than 30 calendar days after the date of the demand for arbitration; and
(f) the arbitrator’s decision shall be given within five calendar days
thereafter in summary form that states the award, without written decision,
which decision shall follow the plain meaning of this Agreement, and in the
event of any ambiguity, the intent of the Parties.  Judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction over
the Parties.  Each Party to the dispute shall bear its own expenses arising out
of the arbitration, except that the Parties shall share the expenses of the
facilities to conduct the arbitration and the fees of the arbitrator equally.


SECTION 13.04    Injunctive Relief. The foregoing notwithstanding, each Party
shall have the right to seek injunctive relief in an applicable court of law or
equity to preserve the status quo pending resolution of the dispute and enforce
any decision relating to the resolution of the dispute.


[signature page follows]
IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first above written.






--------------------------------------------------------------------------------




THE E.W. SCRIPPS COMPANY
 
DESK SPINCO, INC.
 
 
 
 
 
By:
/s/ William Appleton
 
By:
/s/ Richard A. Boehne
Name:
William Appleton
 
Name:
Richard A. Boehne
Title:
Senior Vice President and General Counsel
 
Title:
Chief Executive Officer
 
 
 
 
 
DESK NP OPERATING, LLC
 
JOURNAL COMMUNICATIONS, INC.
 
 
 
 
 
By:
/s/ Richard A. Boehne
 
By:
/s/ Steven J. Smith
Name: 
Richard A. Boehne
 
Name: 
Steven J. Smith
Title:
Chief Executive Officer
 
Title:
Chairman and Chief Executive Officer
 
 
 
 
 
BOAT SPINCO, INC.
 
BOAT NP NEWCO, INC.
 
 
 
 
 
By:
/s/ Steven J. Smith
 
By:
/s/ Steven J. Smith
Name:
Steven J. Smith
 
Name:
Steven J. Smith
Title:
Chief Executive Officer
 
Title:
Chief Executive Officer



[Signature Page to Employee Matters Agreement]




--------------------------------------------------------------------------------




EXHIBIT A


Journal Welfare Plans


1.
Journal’s Employee Handbook



2.
Sales Commission Policy



3.
Sales Commission Policy – Director of Business Development



4.
Journal Communications, Inc. Delta Dental PPO Plan



5.
Journal Communications, Inc. Delta Dental EPO Plan



6.
Journal Communications, Inc. Flexible Spending Account Plans – Health Care and
Dependent Care



7.
Journal Communications, Inc. Employee Assistance Program Administered by Humana



8.
Direct Deposit



9.
Journal Communications, Inc. Eye Med Vision Plan



10.
Journal Communications, Inc. Reliance Standard Long Term Disability Insurance



11.
Journal Communications, Inc. Unum Long Term Care Insurance



12.
Journal Communications, Inc. LifeLock Identity Theft Protection







--------------------------------------------------------------------------------




13.
Journal Communications, Inc. Hyatt Pre-paid Legal Expenses



14.
Short Term Disability



15.
Workers’ Compensation Program



16.
Vacation



17.
Paid Time Off



18.
Paid Holidays



19.
Floating Holidays



20.
Personal Hours



21.
Unpaid Personal Leave of Absence



22.
Family and Medical Leave



23.
Bereavement



24.
Jury Duty

25.
Military Leave



26.
Time Off to Vote



27.
Overtime Pay



28.
Under applicable state law,  Journal’s at-will employment relationship with each
of its salaried and hourly employees could be determined an express or implied
understanding of employment.







--------------------------------------------------------------------------------




29.
Journal Communications, Inc. Employee Welfare Benefit Trust, as amended and
restated January 1, 2008



30.
Journal Communications, Inc. Employees Welfare Benefit Master Plan Trust



31.
Journal Communications, Inc. Reliance Standard Group Life Insurance Plan
(including retiree life)



32.
Journal Communications, Inc. Humana High Deductible Health Plan 1300 with a
Health Savings Account



33.
Journal Communications, Inc. Humana High Deductible Health Plan 2500 with a
Health Savings Account



34.
Journal Communications, Inc. Humana High Deductible Health Plan 5000 with a
Health Savings Account



35.
Journal Communications, Inc. Reliance Standard Accidental Death & Dismemberment
Plan



36.
Journal Communications, Inc. Flexible Benefits Plans



37.
Journal Communications, Inc. Anthem Dental Plan



38.
Journal Communications, Inc. Retiree Medical Plan (Humana Medicare Advantage
Plans)







--------------------------------------------------------------------------------




39.
Journal Communications, Inc. Health Plan of Nevada Medical Plans (POS) (HMO)



40.
Journal Communications, Inc. Group Travel & Accident Policy



41.
Journal Retention / Severance Program

EXHIBIT B


SCRIPPS WELFARE PLANS


Scripps Choice Plan


Medical Plan


Dental Plan


Vision Plan


Life Management Program


Limited Purpose Health Care Spending Account


Dependent Care Spending Account


Life Insurance Plan


Accidental Death & Dismemberment Plan


Scripps Managed Disability Plan


Scripps Retiree Medical Program (Exhibit C)


Scripps Executive Life Insurance Plan


Group Travel Accident Policy of The E.W. Scripps Company
EXHIBIT C


SCRIPPS RETIREE MEDICAL PROGRAM


Early Retirement Provision (of the Scripps Choice Medical Plan)


Employees who are enrolled in the Scripps Choice medical plan and over the age
of 55 with at least 10 years of service at the time of retirement can receive
health insurance at the Company-wide group rate until they reach Medicare
eligibility.  At that time, if the spouse is not yet Medicare entitled, a spouse
may receive health insurance at the Company-wide group rate for up to 10
additional years or until the spouse becomes Medicare eligible, whichever comes
first.


















--------------------------------------------------------------------------------




EXHIBIT D


JOURNAL RETIREE PROGRAM


PRE-MEDICARE RETIREE MEDICAL COVERAGE


Eligibility


In order to receive the benefit, an employee must:


•
Work for an eligible affiliate of Journal Communications (as described below)

•
Have been hired full-time prior to January 1, 2002

•
Have at least 10 years of continuous full-time service and

•
Terminate employment after attaining age 55

In addition, retiree who turn:


•
Age 50 prior to January 1, 2007 may receive an employer contribution based on
years of service

•
Age 50 on or after January 1, 2007; do not receive an employer contribution
(Access Only)

Cost Sharing


•
Service schedule for employees who retired prior to April 1, 2002 – plan rates
same as active employees, with higher employer contribution percentage.

•
Service schedule for employees who retired on or after April 1, 2002 – plan
rates reflect actuarial experience of early retirees with a lower employer
contribution percentage.

•
Employees who turned age 50 on or after January 1, 2007 pay 100% (Access Only)

MEDICARE-ELIGIBLE RETIREE MEDICAL COVERAGE


Eligibility


In order to receive the benefit, an employee must:


•
Work for an eligible affiliate of Journal Communications (as described below)

•
Have been hired full-time prior to January 1, 2002

•
Have at least 10 years of continuous full-time service and

•
Terminate employment after attaining age 55

Cost Sharing


The amount of premium a retiree pays is based on when they retire from the
organization. Employees who retired:
•
Prior to April 1, 1993 – Journal Communication pays:

 
o
$35 each month up to the annual cap ($420) per participant enrolled in Humana



•
On or after April 1, 1993 – Journal Communications pays:

 
o
A percentage of the monthly premium up to the annual cap ($1,696) per
participant enrolled in Humana



•
From NorthStar Print Group or Temp Communications – Journal Communications pays:

 
o
42.5% of the monthly premium up to the annual cap ($1,300) per participant
enrolled in Humana





--------------------------------------------------------------------------------






•
On or after April 1, 2007 – Journal Communications provides Access only and the
participant pays 100% of the premium. This is a standard fully-insured Medicare
Advantage PPO Plan which is community rated.

RETIREE LIFE BENEFIT


•
A closed group of grandfathered retirees.

•
Retired prior to April 1, 1995

•
Upon retirement, the death benefit is 50% of the active face amount. For certain
retirees, the face amount further decreases beginning at age 70 according to one
of the two pre-determined schedules:

•
Schedule A: the death benefit is 40% of the active face amount at age 70,
further decreased by 2.5% per year to 15% at age 80 or above. In no event, the
death benefit is lower than $2,000.

•
Schedule B: the death benefit is 30% of the active face amount at age 70,
further decreased by 2% per year to 10% at age 80 or above. In no event, the
death benefit is lower than $2,500.

•
No retiree contribution.





